Exhibit 10.14

 

 

EXECUTION COPY

 

$1,500,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

FLUOR CORPORATION,

as Borrower,

 

BNP PARIBAS,

as Administrative Agent and an Issuing Lender,

 

CITICORP USA, INC.,

as Syndication Agent,

 

BANK OF AMERICA, N.A. and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Co-Documentation Agents,

 

and

 

THE LENDERS PARTY HERETO

 

September 7, 2006

 

BANC OF AMERICA SECURITIES LLC and

BNP PARIBAS SECURITIES CORP.,

as Joint Lead Arrangers

 

BANC OF AMERICA SECURITIES LLC,

as Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01.

Definitions

1

SECTION 1.02.

Other Definitional Provisions

13

 

 

 

ARTICLE II REVOLVING ADVANCES AND LETTERS OF CREDIT

14

 

 

SECTION 2.01.

Revolving Advances

14

SECTION 2.02.

Making the Revolving Advances

14

SECTION 2.03.

Repayment of Revolving Advances

15

SECTION 2.04.

Optional Prepayments of Revolving Advances; Voluntary Termination or Reduction
of Commitments

15

SECTION 2.05.

Interest on Revolving Advances

16

SECTION 2.06.

Conversion and Continuation of Revolving Advances

19

SECTION 2.07.

Issuance of Letters of Credit and Creation of Bankers Acceptances

19

SECTION 2.08.

Participations in Letters of Credit and Bankers Acceptances

21

SECTION 2.09.

Reimbursement in Respect of Letters of Credit and Bankers Acceptances

22

SECTION 2.10.

Disbursement Procedures for Letters of Credit and Bankers Acceptances; Reporting

24

SECTION 2.11.

Interest on LC Disbursements and Reimbursement of Other Amounts

24

SECTION 2.12.

Cash Collateralization

24

SECTION 2.13.

Obligations

26

SECTION 2.14.

General Provisions as to Payments

26

SECTION 2.15.

Computation of Interest and Fees

27

SECTION 2.16.

Taxes; Net Payments

27

SECTION 2.17.

Increased Costs

29

SECTION 2.18.

Illegality

30

SECTION 2.19.

Fees

30

SECTION 2.20.

Evidence of Debt

32

SECTION 2.21.

Use of Proceeds

32

 

 

 

ARTICLE III CONDITIONS PRECEDENT

33

 

 

SECTION 3.01.

Closing Date

33

SECTION 3.02.

Conditions to All Revolving Advances and Letters of Credit

34

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

35

 

 

SECTION 4.01.

Corporate Existence and Power

35

SECTION 4.02.

Corporate and Governmental Authorization; Contravention

35

SECTION 4.03.

Binding Effect

35

SECTION 4.04.

Financial Information

35

SECTION 4.05.

Litigation

35

SECTION 4.06.

Compliance with ERISA

36

SECTION 4.07.

Taxes

36

SECTION 4.08.

Material Subsidiaries

36

SECTION 4.09.

Not an Investment Company

36

SECTION 4.10.

Business of the Borrower; Use of Proceeds

36

 

i

--------------------------------------------------------------------------------


 

SECTION 4.11.

No Misleading Statements

37

SECTION 4.12.

Environmental Matters

37

SECTION 4.13.

No Default

37

 

 

 

ARTICLE V COVENANTS

37

 

 

SECTION 5.01.

Information

37

SECTION 5.02.

Payment of Obligations

40

SECTION 5.03.

Maintenance of Property; Insurance

40

SECTION 5.04.

Conduct of Business and Maintenance of Existence

40

SECTION 5.05.

Compliance with Laws

41

SECTION 5.06.

Keeping of Records; Inspection of Property, Books and Records

41

SECTION 5.07.

Debt

41

SECTION 5.08.

Negative Pledge

41

SECTION 5.09.

Consolidations, Mergers and Sales of Assets

42

SECTION 5.10.

Payment of Taxes, Etc.

42

SECTION 5.11.

Pari-passu Obligations

43

SECTION 5.12.

Further Assurances

43

 

 

 

ARTICLE VI DEFAULTS

43

 

 

SECTION 6.01.

Events of Default

43

SECTION 6.02.

Remedies

46

 

 

 

ARTICLE VII THE ADMINISTRATIVE AGENT

46

 

 

SECTION 7.01.

Appointment and Authorization

46

SECTION 7.02.

Rights as a Lender

46

SECTION 7.03.

Reliance by Administrative Agent

47

SECTION 7.04.

Delegation of Duties

47

SECTION 7.05.

Liability of Administrative Agent

47

SECTION 7.06.

Indemnification

48

SECTION 7.07.

Non-Reliance on Administrative Agent and Other Lenders

48

SECTION 7.08.

Resignation of Administrative Agent

49

SECTION 7.09.

Agent With Respect to Cash Collateral Accounts

49

SECTION 7.10.

No Other Duties, etc.

50

 

 

 

ARTICLE VIII MISCELLANEOUS

50

 

 

SECTION 8.01.

Notices

50

SECTION 8.02.

No Waivers

51

SECTION 8.03.

Expenses; Taxes; Indemnification

51

SECTION 8.04.

Sharing of Set-Offs

53

SECTION 8.05.

Amendments and Waivers

53

SECTION 8.06.

Successors and Assigns

54

SECTION 8.07.

Collateral

56

SECTION 8.08.

Governing Law

56

SECTION 8.09.

Counterparts; Effectiveness

56

SECTION 8.10.

Confidentiality

56

SECTION 8.11.

Captions

57

SECTION 8.12.

Severability

57

SECTION 8.13.

Integration

57

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.14.

CONSENT TO JURISDICTION; WAIVER OF VENUE

57

SECTION 8.15.

Service of Process

58

SECTION 8.16.

No Advisory or Fiduciary Responsibility

58

SECTION 8.17.

WAIVER OF TRIAL BY JURY

59

SECTION 8.18.

Interest Rate Limitation

59

SECTION 8.19.

Judgment Currency

60

SECTION 8.20.

USA PATRIOT Act

60

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBIT A

 

FORM OF OPINION OF COUNSEL FOR THE BORROWER

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT C

 

FORM OF CERTIFICATE OF ASSISTANT SECRETARY TO THE BORROWER

EXHIBIT D

 

FORM OF NOTICE OF REVOLVING BORROWING

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

EXHIBIT F

 

FORM OF REVOLVING NOTE

EXHIBIT G

 

FORM OF LENDER ADDENDUM

 

 

 

SCHEDULE 1.01(a)

 

COMMITMENTS AND APPLICABLE PERCENTAGES

SCHEDULE 1.01(b)

 

EXISTING LETTERS OF CREDIT

SCHEDULE 5.08

 

EXISTING LIENS

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of September 7, 2006 among FLUOR CORPORATION, a Delaware
corporation (the “Borrower”), the LENDERS party hereto from time to time, BNP
PARIBAS, as Administrative Agent and an Issuing Lender, CITICORP USA, INC., as
Syndication Agent, and BANK OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as Co-Documentation Agents.

 

WHEREAS, the Borrower is a party to the Credit Agreement, dated as of July 28,
2004 (as amended, supplemented or otherwise modified from time to time prior to
the amendment and restatement provided for herein, the “Existing Credit
Agreement”), among the Borrower, the banks and other financial institutions or
entities parties thereto (the “Existing Lenders”), BNP Paribas, as
Administrative Agent and an Issuing Lender, and certain other agents parties
thereto, pursuant to which the Existing Lenders were committed to making
extensions of credit to the Borrower on the terms and conditions set forth
therein and issued (or participated in the issuance of) the Existing Letters of
Credit (as defined below);

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety to become effective and binding on the
Borrower pursuant to the terms hereof, and the Lenders (including the Existing
Lenders that are parties hereto) have agreed (subject to the terms of this
Agreement) to amend and restate the Existing Credit Agreement in its entirety to
read as set forth herein; and

 

WHEREAS, the Existing Credit Agreement is being amended and restated on and
subject to the terms and conditions set forth herein, and this Agreement is made
in renewal, amendment, restatement and modification of, but not in
extinguishment or novation of, the obligations under the Existing Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that on the Closing Date (as defined
below) the Existing Credit Agreement shall be, and hereby is, amended and
restated in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.    Definitions.

 

The following terms, as used herein, have the following meanings:

 

“Administrative Agent” means BNPP, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify in writing to the Credit Parties.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. The term “control” (including the terms “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to vote
50% or more of the securities having ordinary voting power for the election of
directors of such Person or to direct or cause the direction of the management
and policies of such Person, whether through ownership of voting securities or
by contract or otherwise.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which as of
the Closing Date is $1,500,000,000, as such amount may be adjusted or reduced
from time to time pursuant to the terms and conditions hereof.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the Commitment of each
Lender to make Revolving Advances and the obligation of the Issuing Lenders to
issue Letters of Credit and Bankers Acceptances have been terminated pursuant to
Section 6.02 or if the Commitments have expired, then the Applicable Percentage
of each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. 
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 1.01(a) or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following rates per annum, based
upon the Rating as set forth below:

 

 

 

 

 

 

 

Applicable Rate
for Performance

 

Applicable Rate for Eurodollar
Rate Revolving Advances, Bankers
Acceptances and Letters of Credit
(other than Performance Letters of
Credit and Documentary Letters of
Credit)

Pricing
Level

 

Ratings
S&P/Moody’s

 

Applicable Rate
for Commitment
Fees

 

Letters of Credit
and
Documentary
Letters of Credit

 

Utilization
Percentage less
than 50.0%

 

Utilization
Percentage
greater than or
equal to 50.0%

1

 

A/A2 or better

 

6.0 basis points

 

22.5 basis points

 

25.0 basis points

 

30.0 basis points

2

 

A-/A3

 

7.0 basis points

 

27.5 basis points

 

30.0 basis points

 

35.0 basis points

3

 

BBB+/Baa1

 

8.0 basis points

 

35.75 basis points

 

37.5 basis points

 

47.5 basis points

4

 

BBB/Baa2 or worse

 

12.0 basis points

 

47.5 basis points

 

52.5 basis points

 

62.5 basis points

 

“Rating” means, as of any date of determination, the rating as determined by
either S&P or Moody’s (collectively, the “Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Ratings issued by the foregoing rating agencies differ by one level,
then the Pricing Level for the higher of such

 

2

--------------------------------------------------------------------------------


 

Ratings shall apply (with the Rating for Pricing Level 1 being the highest and
the Rating for Pricing Level 4 being the lowest); (b) if there is a split in
Ratings of more than one level, then the Pricing Level that is one level higher
than the Pricing Level of the lower Rating shall apply; (c) if the Borrower has
only one Rating, the Pricing Level for that Rating shall apply; and (d) if the
Borrower does not have any Rating, Pricing Level 4 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Rating
specified in the certificate delivered pursuant to Section 3.01(a)(iv). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Rating shall be effective, in the case of an upgrade or
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Application” means a letter of credit application in the standard form thereof
required by the applicable Issuing Lender for the issuance of letters of credit
generally.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 8.06(b)), and accepted by the
Administrative Agent, substantially in the form of Exhibit B attached hereto or
any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04(c), and (c) the date of
termination of the commitment of each Lender to make Revolving Advances and of
the obligation of the Issuing Lenders to issue Letters of Credit and Bankers
Acceptances pursuant to Section 6.02.

 

“Backing Letter of Credit” has the meaning specified in Section 2.07(b).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankers Acceptance” means a time draft in respect of a Documentary Letter of
Credit drawn on an Issuing Lender and accepted by an Issuing Lender.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of:

 

(a)           the prime commercial lending rate of interest established by BNPP
in New York, New York from time to time as its prime rate; or

 

(b)           the sum of one-half of one-percent (1/2%) plus the Federal Funds
Rate for such day.

 

“Base Rate Revolving Advance” means a Revolving Advance that bears interest as
provided in Section 2.05(a).

 

3

--------------------------------------------------------------------------------


 

“BNPP” means BNP Paribas and its successors.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. and its successors.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the States of California, Texas or New York are authorized
or required by law, regulation or executive order to close; provided, however,
that when used in connection with a Eurodollar Rate Revolving Advance, the term
“Business Day” does not include any day on which banks are not open for dealings
in Dollar deposits in the London interbank market.

 

“Citicorp” means Citicorp USA, Inc. and its successors.

 

“Closing Date” means September 7, 2006.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Co-Documentation Agents” means each of Bank of America and BTMU, in their
capacities as co-documentation agents, and their respective successors in such
capacities.

 

“Commitment” means, at any time, for any Lender, the amount set forth opposite
such Lender’s name on Schedule 1.01(a) hereto under the heading “Commitment” or
in the Assignment and Assumption Agreement pursuant to which such Lender becomes
a party hereto, as such amount may be adjusted from time to time pursuant to the
terms and conditions hereof.

 

“Computation Date” has the meaning specified in Section 2.12(b).

 

“Consolidated Debt” means, at any date, the total Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date;
provided, that Consolidated Debt of the Borrower and its Consolidated
Subsidiaries shall exclude Debt of variable interest entities which is
identified (as required by and referenced in FASB Interpretation No. 46,
Consolidation of Variable Interest Entities (January 2003), as may be modified
or supplemented) by separate line item in the balance sheet of the Borrower and
its Consolidated Subsidiaries as non-recourse to the Borrower and its
Subsidiaries.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which, at any date, would be, in accordance with GAAP, consolidated with those
of the Borrower in its consolidated financial statements as of such date.

 

“Consolidated Tangible Net Worth” means, at any date, the consolidated
stockholders’ equity of the Borrower and its Consolidated Subsidiaries less
their consolidated Intangible Assets, all determined as of such date in
accordance with GAAP.  For purposes of this definition “Intangible Assets” means
the amount (to the extent reflected in determining such consolidated
stockholders’ equity) of (i) all write-ups (other than write-ups resulting from
foreign currency translations and write-ups of assets of a going concern
business made within twelve months after the acquisition of such business) in
the book value of any asset owned by the Borrower or a Consolidated Subsidiary,
and (ii) all unamortized debt discount and expense, unamortized

 

4

--------------------------------------------------------------------------------


 

deferred charges, goodwill, patents, trademarks, service marks, trade names,
copyrights, organization or developmental expenses and other intangible items.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

 

“Credit Party” means each of the Administrative Agent, each Issuing Lender, each
Lender and their respective successors and assigns, and “Credit Parties” means
all such Persons, collectively.

 

“Debt” of any Person means, at any date, without duplication, (i) all
indebtedness of such Person for borrowed money which would be classified as a
liability of such Person in accordance with GAAP on such Person’s balance
sheets, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments (except for notes relating to self insurance
programs of such Person and/or its Subsidiaries which are not classified as
current liabilities of such Person or any of its Subsidiaries) which would be
classified as a liability of such Person in accordance with GAAP on such
Person’s balance sheets, (iii) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business and foreign exchange transactions,
(iv) all obligations of such Person as lessee under capital leases, (v) all
obligations of such Person to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities or property, which obligations or any portion thereof may, in
accordance with their terms, become due on or before the Maturity Date, (vi) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts actually paid under a letter of credit, a bankers
acceptance or similar instrument, (vii) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
(viii) all Debt of others Debt Guaranteed by such Person, and (ix) all payment
obligations of such Person under any interest rate protection agreement
(including, without limitation, any interest rate swaps, caps, floors, collars
and similar agreements). Notwithstanding anything to the contrary contained
herein, “Debt” of the Borrower and its Consolidated Subsidiaries shall exclude
Debt of variable interest entities which is identified (as required by and
referenced in FASB Interpretation No. 46, Consolidation of Variable Interest
Entities (January 2003), as may be modified or supplemented) by separate line
item in the balance sheet of the Borrower and its Consolidated Subsidiaries as
non-recourse to the Borrower and its Subsidiaries.

 

“Debt Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Debt Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term “Debt
Guarantee” used as a verb has a corresponding meaning.

 

5

--------------------------------------------------------------------------------


 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Documentary Letter of Credit” has the meaning specified in Section 2.07(b).

 

“Dollar Equivalent” means, at any time for the determination thereof, the amount
of Dollars which could be purchased with the amount of the relevant Foreign
Currency by the Administrative Agent (in accordance with normal banking
procedures) at the spot exchange rate therefor at about 12:00 noon (San
Francisco time) on such date of determination.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment, or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Escalating LC” means each Letter of Credit that, by its terms or the terms of
the Application related thereto, provides for one or more increases in the
stated amount thereof.

 

“euro” means the single currency of participating member states of the European
Union.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the FRB,
as in effect from time to time.

 

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to any Eurodollar Rate Revolving Advances for any Interest Period therefor, an
interest rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) equal to the rate per annum obtained by dividing (i) (a) the rate per annum
determined by the Administrative Agent by reference to the British Bankers’
Association Interest Settlement Rates for deposits (for delivery on the first
day of such period) with a term equivalent to such period in Dollars, determined
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date (as set forth by Bloomberg Information Service or any
successor thereto or any other service selected by Administrative Agent which
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates), or (b) in the
event the rate referenced in the preceding clause (a) is not available, the rate
per annum equal to the offered quotation rate to first class banks in the London
interbank market by BNPP for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Revolving Advance of the Administrative

 

6

--------------------------------------------------------------------------------


 

Agent, in its capacity as a Lender, for which the Eurodollar Rate is then being
determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period.

 

“Eurodollar Rate Revolving Advance” has the meaning specified in
Section 2.05(b).

 

“Eurodollar Rate Reserve Percentage” means, with respect to any Interest Period
for any Eurodollar Rate Revolving Advance, the reserve percentage applicable on
the Interest Rate Determination Date under regulations issued from time to time
by the FRB (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Revolving Advances is determined) having a term equal to such Interest
Period.

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Excess” has the meaning specified in Section 2.12(b).

 

“Exchange Equivalent” means, at any time for the determination thereof, with
respect to any amount (the “Original Amount”) of Dollars, the amount of any
relevant Foreign Currency which would be required to buy the Original Amount of
Dollars by the Administrative Agent (in accordance with normal banking
procedures) at the spot exchange rate therefor at about 12:00 noon (San
Francisco time) on such date of determination.

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

“Existing Lenders” has the meaning specified in the recitals hereto.

 

“Existing Letter of Credit” means each of the letters of credit described by
date of issuance, amount, beneficiary and the date of expiry on Schedule
1.01(b) hereto.

 

“Expiration Date” has the meaning specified in Section 2.07(b).

 

“Federal Funds Rate” means, for any day (the “accrual date”), the rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on the
accrual date, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (i) if the accrual date is
not a Business Day, the Federal Funds Rate for the accrual date shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for the accrual date
shall be the average rate quoted to BNPP on the accrual date (or next preceding
Business Day) on such transactions as determined by the Administrative Agent.

 

7

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain letter agreement among BNPP, BNP Paribas
Securities Corp. and the Borrower dated as of July 26, 2006, as the same may be
amended, amended  and restated, supplemented or otherwise modified from time to
time.

 

“Financial Letter of Credit” has the meaning specified in Section 2.07(b).

 

“Foreign Currency” means Pounds Sterling, euro, Japanese Yen, Australian Dollar,
New Zealand Dollar, Mexican Peso, Canadian Dollar, Chilean Peso, Singapore
Dollar, Chinese Yuan and/or any other currency acceptable to the applicable
Issuing Lender, as the context requires.

 

“Foreign Lender” has the meaning specified in Section 2.16(b).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.04(a) as of and for the fiscal year ended December 31, 2005.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator.

 

“Industry Standards” has the meaning specified in Section 5.03(b).

 

“Information” has the meaning specified in Section 8.10.

 

“Interest Period” has the meaning specified in Section 2.05(b).

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Interest Type” refers to the distinction between Revolving Advances bearing
interest at the Base Rate and Revolving Advances bearing interest at the
Eurodollar Rate.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender” means each of BNPP, Bank of America, Citicorp and BTMU, each in
its capacity as an issuer of Letters of Credit and Bankers Acceptances
hereunder, and their respective successors and, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and at
the request of the Borrower, any other Lender (and its successors) that agrees
to be an Issuing Lender hereunder, in its capacity as issuer of one or more

 

8

--------------------------------------------------------------------------------


 

Letters of Credit and Bankers Acceptances hereunder, and the term “Issuing
Lenders” means all such Persons, collectively.

 

“Joint Lead Arranger” means each of Banc of America Securities LLC and BNP
Paribas Securities Corp., in their capacities as joint lead arrangers, and their
respective successors in such capacities.

 

“Joint Venture” means any joint venture, partnership or other minority-owned
entity (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries or other Affiliates owns an interest.

 

“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit or a Bankers Acceptance.

 

“LC Exposure” means at any time, the sum of (i) the aggregate undrawn amount of
all Letters of Credit at such time (provided that, with respect to any
Escalating LC, other than for purposes of calculating the Utilization
Percentage, such available amount shall equal the maximum amount (after giving
effect to all possible increases) available to be drawn under such Escalating
LC) plus (ii) the aggregate amount of all LC Disbursements that have not yet
been reimbursed by or on behalf of the Borrower at such time plus (iii) the
aggregate amount of all Bankers Acceptances at such time.  The LC Exposure of
any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” means each Person listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption
Agreement (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption Agreement) and their successors and assigns.

 

“Lender Addendum” means an instrument, substantially in the form of Exhibit G
attached hereto, by which a Lender that is not an Existing Lender becomes a
party to this Agreement as of the Closing Date.

 

“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
or of the applicable Lender Addendum as its Lending Office), or such office as
may be set forth as a Lending Office of a Lender in any Assignment and
Assumption Agreement accepted by the Administrative Agent pursuant to
Section 8.06(b), or such other office as such Lender may hereafter designate as
its Lending Office by notice to the Borrower and the Administrative Agent.

 

“Letter of Credit” means (a) a letter of credit denominated in Dollars or in a
Foreign Currency issued pursuant to this Agreement, which letter of credit is in
a form reasonably acceptable to the applicable Issuing Lender, and (b) any
Existing Letter of Credit, in each case as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time, in each case in
accordance with this Agreement.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit (including those referred to in
Section 2.07(b)).

 

9

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

 

“Loan Documents” means this Agreement, each Application, each Letter of Credit,
each Bankers Acceptance, each Revolving Note, the Fee Letter, any security or
collateral documents to be delivered thereunder and any other documents or
certificates to be delivered thereunder or in connection therewith and all
amendments thereto and substitutions and replacements therefor and modifications
thereof.

 

“Material Adverse Change” means any material and adverse change in the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Consolidated Subsidiaries (taken
as a whole) since December 31, 2005 which could reasonably be expected to
materially and adversely affect the ability of the Borrower to perform its
obligations under the Loan Documents at any time up to and including the
Maturity Date.

 

“Material Plan” has the meaning specified in Section 6.01(i).

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the SEC.

 

“Maturity Date” means that date which is five years after the Closing Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 8.18.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit E attached hereto.

 

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit D attached hereto.

 

“Obligations” means the collective reference to all obligations and liabilities
of the Borrower to the Credit Parties (including, without limitation, the
reimbursement obligations payable hereunder and all other obligations and
liabilities of the Borrower in respect of any Letter of Credit, any Bankers
Acceptance and any Revolving Advance and interest thereon as provided for
herein, and interest accruing at the then applicable rate provided in this
Agreement after the maturity of such obligations and liabilities and interest
accruing at the then applicable rate provided in this Agreement after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect,

 

10

--------------------------------------------------------------------------------


 

absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document or any other document made, delivered or given in
connection herewith or therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent, the Joint Lead Arrangers, the Sole Book Manager,
the Issuing Lenders or the Lenders that are required to be paid by the Borrower
pursuant to the terms of this Agreement or any other Loan Document).

 

“Patriot Act” has the meaning specified in Section 8.20.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Performance Letter of Credit” has the meaning specified in Section 2.07(b).

 

“Permitted Investments” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing no more than one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing no more than one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing no more
than one year after such date or overnight bank deposits, in each case issued,
accepted by or of any Lender, or any commercial bank organized under the laws of
the United States of America or any state thereof or the District of Columbia
that (a) is at least “adequately capitalized” (as defined in the regulations of
its primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; and (v) shares of any money
market mutual fund that (a) has its assets invested primarily and continuously
in the types of investments referred to in clauses (i) and (iv) above, and
(b) has net assets of not less than $500,000,000.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any Subsidiary for
employees of the Borrower or any Subsidiary or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which the Borrower or any Subsidiary is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

 

“Rating” has the meaning specified in the definition of “Applicable Rate.”

 

11

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

 

“Related Entity” has the meaning specified in Section 2.07(b).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having more than 50% of the
Aggregate Commitments or, if the commitment of each Lender to make Revolving
Advances and the obligation of the Issuing Lenders to issue Letters of Credit
and Bankers Acceptances hereunder have been terminated pursuant to Section 6.02,
Lenders holding in the aggregate more than 50% of the aggregate outstanding
amount of all Revolving Advances and all LC Exposure (with the aggregate amount
of each Lender’s risk participation in LC Exposure being deemed “held” by such
Lender for purposes of this definition).

 

“Revolving Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Interest Type and, in the case of Eurodollar Rate Revolving
Advances, having the same Interest Period, made by the Lenders pursuant to
Section 2.01.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Advances made by such Lender, substantially in the
form of Exhibit F attached hereto.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Sole Book Manager” means Banc of America Securities LLC, in its capacity as
sole book manager, and its successors in such capacity.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Syndication Agent” means Citicorp USA, Inc., in its capacity as syndication
agent, and its successors in such capacity.

 

“Taxes” has the meaning specified in Section 2.16(a).

 

12

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect from time to time under the
laws of the State of New York.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

 

“Unused Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Commitment at such time, minus (b) the sum of (i) the aggregate
principal amount of all Revolving Advances of such Lender outstanding at such
time, plus (ii) such Lender’s LC Exposure outstanding at such time.

 

“Utilization” means, on any date, the sum of (i) the aggregate principal amount
of all Revolving Advances outstanding at such time, plus (ii) the total LC
Exposure outstanding at such time.

 

“Utilization Percentage” means, on any date, the quotient of (i) the Utilization
on such date, divided by (ii) the Aggregate Commitments on such date.

 

SECTION 1.02.    Other Definitional Provisions.

 

(a)   All terms defined in this Agreement shall have the meanings given such
terms herein when used in the Loan Documents or any certificate, opinion or
other document made or delivered pursuant hereto or thereto, unless otherwise
defined therein.

 

(b)   As used in the Loan Documents and in any certificate, opinion or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in Section 1.01, and accounting terms partly defined in Section 1.01, to
the extent not defined, shall have the respective meanings given to them under
GAAP.

 

(c)   The words “hereof”, “herein”, “hereto” and “hereunder” and similar words
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, schedule and exhibit
references contained herein shall refer to Sections hereof or schedules or
exhibits hereto unless otherwise expressly provided herein.

 

(d)   The word “or” shall not be exclusive; “may not” is prohibitive and not
permissive.

 

(e)   Unless the context otherwise requires, words in the singular number
include the plural, and words in the plural include the singular.

 

(f)    Unless specifically provided in a Loan Document to the contrary,
references to time shall refer to San Francisco time.

 

13

--------------------------------------------------------------------------------


 

ARTICLE II

 

REVOLVING ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01.    Revolving Advances.

 

(a)   Subject to the terms and conditions set forth herein, each Lender
severally agrees to make advances in Dollars (each a “Revolving Advance”) to the
Borrower from time to time on any Business Day during the Availability Period,
in an amount for each such Revolving Advance not to exceed such Lender’s Unused
Commitment on such Business Day; provided that at no time shall the aggregate
outstanding principal amount of the Revolving Advances of all of the Lenders
plus the aggregate LC Exposure (or the Dollar Equivalent thereof (calculated as
of the date of the requested Revolving Advance and any other applicable date of
determination)) of all of the Lenders exceed the Aggregate Commitments.

 

(b)   Each Revolving Borrowing shall be in an aggregate amount of $3,000,000 or
an integral multiple of $1,000,000 in excess thereof and shall consist of
Revolving Advances made by the Lenders ratably according to their respective
Commitments.  Within the foregoing limits, the Borrower may borrow under this
Section 2.01, prepay pursuant to Section 2.04 and reborrow under this
Section 2.01.

 

SECTION 2.02.    Making the Revolving Advances.

 

(a)   Each Revolving Advance.  Each Revolving Borrowing shall be made in Dollars
on notice received by the Administrative Agent from the Borrower (pursuant to a
Notice of Revolving Borrowing) not later than 10:00 a.m. (San Francisco time):
(i) on the Business Day prior to the date of such Revolving Borrowing if such
Revolving Borrowing consists of Base Rate Revolving Advances, and (ii) on the
third Business Day prior to the date of such Revolving Borrowing if such
Revolving Borrowing consists of Eurodollar Rate Revolving Advances.  Each such
Notice of Revolving Borrowing shall be irrevocable upon receipt by the
Administrative Agent.

 

(b)   Revolving Advances by Lenders.  If the Administrative Agent receives a
Notice of Revolving Borrowing, the Administrative Agent shall promptly (and in
any event not later than 1:00 p.m. (San Francisco time) on the Business Day
prior to the date of such Revolving Borrowing or, if such Revolving Borrowing
consists of Eurodollar Rate Revolving Advances, the third Business Day prior to
the date of such Revolving Borrowing) give each Lender notice of such Notice of
Revolving Borrowing.  Each Lender shall, before 11:30 a.m. (San Francisco time)
on the date of such Revolving Borrowing in the case of any Revolving Borrowing
to be made on such date, make available for the account of its Lending Office to
the Administrative Agent such Lender’s ratable portion of such Revolving
Borrowing by depositing immediately available funds in Dollars in the
Administrative Agent’s Account.  Unless the Administrative Agent shall have
received written notice from a Lender prior to the date of any Revolving
Borrowing hereunder that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Revolving Borrowing,
the Administrative Agent may assume that such Lender has made such ratable
portion available to the Administrative Agent on the date of such Revolving
Borrowing in accordance with the terms hereof and the Administrative Agent may,
in reliance upon such assumption, but shall not be required to, make available
to or for the account

 

14

--------------------------------------------------------------------------------


 

of the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent and the Administrative Agent makes such ratable portion
available to the Borrower, such Lender and the Borrower, without prejudice to
any rights or remedies that the Borrower may have against such Lender, severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to or for the account of the Borrower until the
date such amount is repaid to the Administrative Agent, at (A) in the case of
the Borrower, the interest rate applicable at the time to the Revolving Advances
comprising such Revolving Borrowing, and (B) in the case of such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.  If
such Lender shall pay to the Administrative Agent such amount, such amount so
paid shall constitute such Lender’s Revolving Advance as part of the relevant
Revolving Borrowing for purposes of this Agreement and, to the extent that the
Borrower previously paid such amount to the Administrative Agent, the
Administrative Agent will refund to the Borrower such amount so paid, but
without interest.

 

(c)   Disbursement of Revolving Advances.  Upon fulfillment of the applicable
conditions set forth in Article III, the Administrative Agent will make funds
for any Revolving Borrowing available to the Borrower by crediting such amount
to the account designated by the Borrower in the applicable Notice of Revolving
Borrowing, subject to the Administrative Agent’s receipt of funds from the
Lenders, and provided that the Administrative Agent shall first make a portion
of such funds equal to any outstanding LC Disbursement under any Letter of
Credit or any Bankers Acceptance, and any interest accrued and unpaid thereon to
and as of such date, available to the applicable Issuing Lender for
reimbursement of such LC Disbursement and payment of such interest.

 

SECTION 2.03.    Repayment of Revolving Advances.  The Borrower shall repay to
each Lender (in accordance with the provisions of Section 2.14(a)) on the
Maturity Date the aggregate principal amount of all Revolving Advances owing to
such Lender outstanding on the Maturity Date.

 

SECTION 2.04.    Optional Prepayments of Revolving Advances; Voluntary
Termination or Reduction of Commitments.

 

(a)   Optional Prepayments.  The Borrower may, upon prior notice to the
Administrative Agent (which shall be given not later than 10:00 a.m. (San
Francisco time) on the day of prepayment in the case of prepayment of Base Rate
Revolving Advances and three Business Days in advance in the case of prepayment
of Eurodollar Rate Revolving Advances) stating the proposed date and aggregate
principal amount of the prepayment and the Interest Type of Revolving Advances
to be prepaid (and if such notice is given the Borrower shall), prepay in whole
or in part, without premium or penalty, the outstanding principal of Revolving
Advances of such Interest Type, together with, in the case of any prepayment of
Eurodollar Rate Revolving Advances, interest thereon to the date of such
prepayment on the principal amounts prepaid (plus, in the case of prepayment of
Eurodollar Rate Revolving Advances prior to the end of the applicable Interest
Period, any additional amount for which the Borrower shall be obligated pursuant
to Section 8.03(d)); provided, however, that each partial prepayment of
Revolving Advances shall be in an aggregate principal amount of not less than
$3,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

15

--------------------------------------------------------------------------------


 

(b)   Application of Prepayments.  Prepayments of the Revolving Advances made
pursuant to this Section 2.04 shall be first applied to prepay LC Disbursements
then outstanding until such LC Disbursements are paid in full, and second
applied to prepay Revolving Advances then outstanding comprising part of the
same Revolving Borrowings until such Revolving Advances are paid in full.  The
amount remaining (if any) after the prepayment in full of the Revolving Advances
then outstanding shall be applied as set forth in Section 2.14(d).

 

(c)   Voluntary Termination or Reduction of Commitments.  The Borrower may, upon
notice to the Administrative Agent, irrevocably terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. (San Francisco time) five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the sum of the aggregate LC Exposure (or the Dollar Equivalent
thereof) plus the aggregate outstanding principal amount of the Revolving
Advances of all of the Lenders would exceed the Aggregate Commitments.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued in respect of the
Aggregate Commitments until the effective date of any termination or reduction
of the Aggregate Commitments shall be paid on the effective date of such
termination or reduction, as applicable.

 

SECTION 2.05.    Interest on Revolving Advances.  The Borrower shall pay
interest on the unpaid principal amount of each Revolving Advance from the date
of such Revolving Advance until such principal is paid in full at the applicable
rate set forth below.

 

(a)   Interest on Base Rate Revolving Advances.  Except as otherwise provided in
this Agreement, the Borrower shall pay interest on the unpaid principal amount
of each Base Rate Revolving Advance, from the date of such Base Rate Revolving
Advance until such principal amount is paid in full, payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing on the first such date to occur after the Closing Date, and on the
Maturity Date, at a fluctuating interest rate per annum equal, subject to
Section 2.05(d), to the Base Rate in effect from time to time.

 

(b)   Interest Periods for Eurodollar Rate Revolving Advances.  The Borrower
may, pursuant to Section 2.05(c), elect to have the interest on the principal
amount of all or any portion of any Revolving Advances made or to be made to the
Borrower under Section 2.01, in each case ratably according to the respective
outstanding principal amounts of Revolving Advances owing to each Lender (each
such principal amount owing to a Lender as to which such election has been made
being a “Eurodollar Rate Revolving Advance” owing to such Lender), determined
and payable for a specified period (an “Interest Period” for such Eurodollar
Rate Revolving Advance) in accordance with Section 2.05(c), provided, however,
that the Borrower may not (i) make any such election with respect to any LC
Disbursements, or (ii) have more than ten Eurodollar Rate Revolving Advances
owing to any Lender outstanding at any one time.  Each Interest Period shall be
one, two, three, six or (if available to all Lenders) nine or twelve months, at
the Borrower’s election pursuant to Section 2.05(c); provided, however, that:

 

16

--------------------------------------------------------------------------------


 

(i)            the first day of an Interest Period for any Eurodollar Rate
Revolving Advance shall be either the last day of any then current Interest
Period for such Revolving Advance or, if there shall be no then current Interest
Period for such Revolving Advance, any Business Day;

 

(ii)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided,
however, that if such extension would cause the last day of such Interest Period
to occur in the next following month, the last day of such Interest Period shall
occur on the next preceding Business Day;

 

(iii)          whenever the first day of any Interest Period occurs on a day of
the month for which there is no numerically corresponding day in the calendar
month that succeeds such initial calendar month by the number of months equal to
the number of months of such Interest Period, such Interest Period shall end on
the last Business Day of such succeeding calendar month; and

 

(iv)          no Interest Period shall extend beyond the Maturity Date.

 

(c)   Interest on Eurodollar Rate Revolving Advances.  The Borrower may from
time to time, on the condition that no Default or Event of Default has occurred
and is continuing, and subject to the provisions of Sections 2.05(b) and
2.05(e), elect to pay interest on all or any portion of any Revolving Advances
during any Interest Period therefor at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period for such Revolving Advances plus the
Applicable Rate in effect from time to time, by notice, specifying the amount of
the Revolving Advances as to which such election is made (which amount shall
aggregate at least $3,000,000 or any multiple of $1,000,000 in excess thereof)
and the first day and duration of such Interest Period, received by the
Administrative Agent before 10:00 a.m. (San Francisco time) three Business Days
prior to the first day of such Interest Period.  If the Borrower has made such
election for Eurodollar Rate Revolving Advances for any Interest Period, the
Borrower shall pay interest on the unpaid principal amount of such Eurodollar
Rate Revolving Advances during such Interest Period, payable in arrears on the
last day of such Interest Period and, in the case of any Interest Period which
is longer than three months, on each three-month anniversary of the first day of
such Interest Period, in each case at a rate equal, subject to Section 2.05(d),
to the sum of the Eurodollar Rate for such Interest Period for such Eurodollar
Rate Revolving Advances plus the Applicable Rate in effect from time to time
during such Interest Period.  On the last day of each Interest Period for any
Eurodollar Rate Revolving Advance, the unpaid principal balance thereof shall
automatically become and bear interest as a Base Rate Revolving Advance, except
to the extent that the Borrower has elected to pay interest on all or any
portion of such amount for a new Interest Period commencing on such day in
accordance with this Section 2.05(c).  Each notice by the Borrower under this
Section 2.05(c) shall be irrevocable upon receipt by the Administrative Agent.

 

(d)   Default Interest.  Upon the occurrence and during the continuance of an
Event of Default, (i) interest shall accrue, after as well as before judgment,
on any Revolving Advance then outstanding at a rate that is 2% per annum in
excess of the interest rate otherwise payable under this Agreement with respect
to such Revolving Advance (which, for the avoidance of doubt, shall include the
Applicable Rate); provided that, in the case of any Eurodollar Rate

 

17

--------------------------------------------------------------------------------


 

Revolving Advance, upon the expiration of the Interest Period in effect at the
time any such increase in interest rate is effective such Eurodollar Rate
Revolving Advance shall thereupon become a Base Rate Revolving Advance and shall
thereafter bear interest, after as well as before judgment, at a rate which is
2% per annum in excess of the interest rate otherwise payable under this
Agreement for Base Rate Revolving Advances, (ii) letter of credit fees payable
under Section 2.19(b) shall accrue, after as well as before judgment, at a rate
which is 2% per annum in excess of the rate otherwise payable under this
Agreement, and (iii) interest shall accrue, to the fullest extent permitted by
law, after as well as before judgment, and except as otherwise provided in
Section 2.11 or clause (i) above, on any overdue principal, interest or other
amounts payable hereunder at a rate that is 2% per annum in excess of the
interest rate otherwise payable under this Agreement with respect to Base Rate
Revolving Advances.  Such interest and other amounts shall be payable upon
demand.  Payment or acceptance of the increased rates of interest provided for
in this Section 2.05(d) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent, any Lender or any
other Credit Party.

 

(e)   Suspension of Eurodollar Rate Revolving Advances.

 

(i)            Illegality.  Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for any Lender to
perform its obligations hereunder to make Eurodollar Rate Revolving Advances or
to continue to fund or maintain Eurodollar Rate Revolving Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Revolving Advance
will automatically, upon such demand, convert into a Base Rate Revolving
Advance, and (ii) the obligation of the Lenders to make, or to convert Revolving
Advances into, Eurodollar Rate Revolving Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist.

 

(ii)           Other Circumstances.  If, with respect to any Eurodollar Rate
Revolving Advances, (A) the Administrative Agent shall determine in good faith
(which determination shall be conclusive) that the Eurodollar Rate cannot be
determined in accordance with the definition thereof, or (B) the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Revolving Advances will not adequately reflect the cost
to such Lenders of making, funding or maintaining their Eurodollar Rate
Revolving Advances for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrower and the Lenders, whereupon (i) each such
Eurodollar Rate Revolving Advance will automatically, on the last day of the
then existing Interest Period therefor, convert into a Base Rate Revolving
Advance and (ii) the obligation of the Lenders to make, or to convert Revolving
Advances into, Eurodollar Rate Revolving Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

 

(f)    Suspension on Event of Default.  Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Revolving Advance
will automatically, on the last day of the then existing Interest Period
therefor, convert into a Base

 

18

--------------------------------------------------------------------------------


 

Rate Revolving Advance and (ii) the obligation of the Lenders to make, or to
convert Revolving Advances into, Eurodollar Rate Revolving Advances shall be
suspended.

 

SECTION 2.06.    Conversion and Continuation of Revolving Advances.

 

(a)   Optional.  So long as no Default or Event of Default shall have occurred
and then be continuing, the Borrower shall have the option: (i) to convert at
any time all or any part of any Revolving Advance equal to $3,000,000 and
integral multiples of $1,000,000 in excess of that amount from one Interest Type
comprising the same Revolving Borrowing into Revolving Advances of the other
Interest Type; provided, a Eurodollar Rate Revolving Advance may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Revolving Advance unless the Borrower shall pay all amounts due under
Section 8.03(d) in connection with any such conversion; or (ii) upon the
expiration of any Interest Period applicable to any Eurodollar Rate Revolving
Advance, to continue all or any portion of such Revolving Advance equal to
$3,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Revolving Advance.  The Borrower shall deliver a Notice of
Conversion/Continuation to the Administrative Agent no later than 10:00 a.m.
(San Francisco time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Revolving Advance)
and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Revolving Advance).  Except as otherwise provided herein,
a Notice of Conversion/Continuation for conversion to, or continuation of, any
Eurodollar Rate Revolving Advances shall be irrevocable and binding on the
Borrower and shall be subject to Section 8.03(d).  Each conversion of Revolving
Advances comprising part of the same Revolving Borrowing shall be made ratably
among the Lenders in accordance with their applicable Commitments.

 

(b)   Mandatory.  On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Revolving Advances comprising any Revolving Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $3,000,000, such
Revolving Advances shall automatically convert into Base Rate Revolving
Advances.

 

SECTION 2.07.    Issuance of Letters of Credit and Creation of Bankers
Acceptances

 

(a)   Letter of Credit Request.  Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of, and the Issuing Lender, in
reliance on the agreements of the Lenders set forth in Section 2.08 hereof,
agrees to issue Letters of Credit for the account of the Borrower or for the
account of the Borrower on behalf of, or in support of obligations of, any of
the Borrower’s Subsidiaries or, in the case of Letters of Credit other than
Financial Letters of Credit, for the account of the Borrower on behalf of, or in
support of obligations of, any Joint Venture or any other Affiliate of the
Borrower, at any time and from time to time during the period from the Closing
Date through the date that is seven Business Days prior to the Maturity Date. 
To request the issuance of a Letter of Credit, the Borrower shall deliver to the
applicable Issuing Lender and the Administrative Agent (reasonably in advance of
the requested date of issuance, and, in any event, not less than five Business
Days prior to such requested date of issuance) a notice requesting the issuance
of such Letter of Credit and specifying the date of issuance (which shall be a
Business Day), the address of the beneficiary thereof, the amount and

 

19

--------------------------------------------------------------------------------


 

currency of such Letter of Credit, the type of such Letter of Credit
(Performance Letter of Credit, Backing Letter of Credit, Financial Letter of
Credit or Documentary Letter of Credit) and such other information as shall be
necessary to prepare such Letter of Credit (and the Administrative Agent shall
promptly provide notice to each Lender of each issuance of a Letter of Credit
hereunder).  To request the amendment of a Letter of Credit, the Borrower shall
deliver to the applicable Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of amendment, and, in any event,
not less than three Business Days prior to such requested date of amendment) a
notice requesting the amendment of such Letter of Credit and specifying such
other information as shall be necessary to prepare such amendment (and the
Administrative Agent shall promptly provide notice to each Lender of each
amendment of a Letter of Credit hereunder).  Notwithstanding anything to the
contrary contained herein, no Issuing Lender shall issue or amend any Letter of
Credit or create any Bankers Acceptance if, after giving effect to such
issuance, amendment or creation, the aggregate LC Exposure (or the Dollar
Equivalent thereof) plus the aggregate outstanding principal amount of the
Revolving Advances of all of the Lenders shall exceed the Aggregate
Commitments.  The applicable Issuing Lender shall obtain confirmation of the
immediately preceding sentence in writing from the Administrative Agent prior to
issuing or amending any Letter of Credit or creating any Bankers Acceptance
hereunder.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.  The Borrower’s reimbursement
obligations in respect of each Existing Letter of Credit, and each Lender’s
participation obligations in connection therewith, shall be governed by the
terms of this Agreement.

 

(b)   Terms of Letters of Credit and Bankers Acceptance.  Each Letter of Credit
and each Bankers Acceptance shall expire on an expiry date (such date being the
“Expiration Date”) not later than the seventh Business Day prior to the Maturity
Date.  In the event that the applicable Issuing Lender’s office is closed on the
applicable Expiration Date, such date shall be extended to the next Business Day
on which such office is open. Letters of Credit shall be issued hereunder as
follows: (a) to support the Borrower’s, its Subsidiaries’, its Affiliates’ and
Joint Ventures’ (such Subsidiaries, Affiliates and Joint Ventures, collectively,
the “Related Entities” and each, a “Related Entity”) performance under specific
project engineering, procurement, construction and maintenance contracts (each,
a “Performance Letter of Credit”), (b) to back bank guarantees issued by other
banks to support such performance (each, a “Backing Letter of Credit”) so long
as the applicable Issuing Lender, in its sole discretion, determines: (i) that
such issuance is lawful and such Backing Letters of Credit qualify as
independent undertakings for regulatory purposes, and (ii) that such issuance
does not violate any terms or provisions of this Agreement, (c) financial
standby Letters of Credit (each, a “Financial Letter of Credit”), and (d) as
commercial Letters of Credit (each, a “Documentary Letter of Credit”); provided
that all standby Letters of Credit must qualify as performance-based or
financial guarantee-type letters of credits under applicable rules and
regulations.  Each Letter of Credit and each Bankers Acceptance shall be
denominated in Dollars or in a Foreign Currency.  The face amount of any Letter
of Credit or Bankers Acceptance shall not be less than $100,000 (or the Exchange
Equivalent thereof determined as of the date of issuance) or such lesser amount
as is acceptable to the applicable Issuing Lender.  At no time shall the
aggregate outstanding principal amount of the Revolving Advances of all of the
Lenders plus the aggregate LC Exposure (or the Dollar Equivalent thereof) of all
of the Lenders exceed the Aggregate Commitments.  The applicable Issuing Lender
shall not be under any obligation to issue or amend any Letter of Credit or
create any Bankers Acceptance if (i) the issuance or amendment of such Letter of
Credit or creation of

 

20

--------------------------------------------------------------------------------


 

any Bankers Acceptance would violate one or more policies of the applicable
Issuing Lender or (ii) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
applicable Issuing Lender from issuing or amending such Letter of Credit or
creating such Bankers Acceptance, or any law applicable to such Issuing Lender
or any request or directive from any Governmental Authority with jurisdiction
over such Issuing Lender shall prohibit, or request that such Issuing Lender
refrain from, the issuance of letters of credit generally or the creation of
bankers acceptances generally or such Letter of Credit or Bankers Acceptance in
particular.  In the event of any inconsistency between the terms and conditions
of any Application delivered by the Borrower pursuant to Section 3.02 and the
terms and conditions of this Agreement, the terms and conditions of this
Agreement shall control.  The applicable Issuing Lender will promptly deliver to
the Administrative Agent a true and complete copy of each Letter of Credit
issued by it hereunder and each Bankers Acceptance created by it hereunder and
each amendment thereto.

 

(c)   Letters of Credit Issued on behalf of Related Entities.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of the Borrower on behalf of a Related
Entity, the Borrower shall be unconditionally obligated to reimburse the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit or any Bankers Acceptance relating thereto.  The Borrower will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Administrative Agent or the applicable Issuing
Lender may reasonably request in order to effect fully the purposes of this
Section 2.07(c).

 

(d)   Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

 

SECTION 2.08.    Participations in Letters of Credit and Bankers Acceptances.

 

On the Closing Date with respect to each Existing Letter of Credit and upon the
issuance of any other Letter of Credit or the creation of any Bankers Acceptance
(or upon a Person becoming a Lender hereunder), in each case without any further
action on the part of the Issuing Lenders or the Lenders, the applicable Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from the
applicable Issuing Lender, a participation in such Letter of Credit or Bankers
Acceptance equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit or Bankers Acceptance, as
applicable.  In consideration and in furtherance of the foregoing, each such
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Lender, such Lender’s
Applicable Percentage of each LC Disbursement made by the applicable Issuing
Lender and not reimbursed for any reason by the Borrower on the date due as
provided in Section 2.09 hereof, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations and make payments pursuant to this
paragraph in respect of each Letter of Credit and each Bankers Acceptance is
absolute and unconditional and shall not be affected by any circumstance
whatsoever (other than the issuance of any Letter of Credit or Bankers
Acceptance

 

21

--------------------------------------------------------------------------------


 

in excess of the amounts described in Section 2.07(a) as of the date of issuance
and other than amendments to any Letter of Credit in violation of Section 8.05
to provide for an Expiration Date subsequent to the Maturity Date), including
the occurrence and continuance of a Default or such participation or payment
exceeding such Lender’s Commitments or the Aggregate Commitments by reason of
currency fluctuations, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

SECTION 2.09.    Reimbursement in Respect of Letters of Credit and Bankers
Acceptances.

 

(a)   Reimbursement Obligations.  If any Issuing Lender shall make any LC
Disbursement, such Issuing Lender shall notify the Borrower of such LC
Disbursement, and the Borrower shall reimburse such Issuing Lender in an amount
equal to such LC Disbursement by paying such Issuing Lender in Dollars an amount
equal to such LC Disbursement (or the Dollar Equivalent thereof, as applicable):
(i) not later than 12:00 noon (San Francisco time) on the date that such LC
Disbursement is made by such Issuing Lender or (ii), if the Borrower shall have
received notice of such LC Disbursement later than 12:00 noon (San Francisco
time) on any Business Day or on a day that is not a Business Day, not later than
12:00 noon (San Francisco time) on the immediately following Business Day.  If
the Borrower fails to make such payment under this paragraph at the time
specified in the preceding sentence, the applicable Issuing Lender shall notify
each Lender and the Administrative Agent of the applicable LC Disbursement, the
payment in Dollars then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  The amounts set forth in such notice
shall be conclusive absent manifest error.  Upon the receipt of such notice,
(x) the Borrower shall be deemed to have submitted, as of the date that such LC
Disbursement is made, a Notice of Revolving Borrowing (and shall be deemed to
have made certifications, representations and warranties set forth therein) for
a Revolving Advance consisting of a Base Rate Revolving Advance in the amount of
such LC Disbursement (or the Dollar Equivalent thereof, as applicable), (y) if
all terms and conditions set forth herein for making a Revolving Advance (other
than the receipt of a Notice of Revolving Borrowing) shall have been satisfied,
such Revolving Advance shall be made as provided in Sections 2.01 and 2.02
except that the amount of such Revolving Advance shall be disbursed to the
applicable Issuing Lender and (z) such Revolving Advance shall be subject to and
governed by the terms and conditions hereof.  In the event a Revolving Advance
is not made as provided in the immediately preceding sentence for any reason
(including as a result of any failure to fulfill the applicable conditions set
forth in Section 2.02 or Article III) or any Revolving Advance made pursuant to
the immediately preceding sentence is insufficient to reimburse the applicable
Issuing Lender for such LC Disbursement in full, each Lender shall forthwith pay
to the applicable Issuing Lender in Dollars its Applicable Percentage of the
unreimbursed LC Disbursement.  If any amount required to be paid by any Lender
in respect of an unreimbursed LC Disbursement pursuant to this Section 2.09 is
not made available to the applicable Issuing Lender by such Lender on the date
such payment is due (the “due date”), the applicable Issuing Lender shall be
entitled to recover from such Lender, on demand, such amount with interest
thereon calculated from the due date at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.  Promptly following receipt by the
applicable Issuing Lender of any payment from the Borrower pursuant to this
Section 2.09, to the extent that Lenders have made payments pursuant to this
Section 2.09 to reimburse such Issuing Lender, then such Issuing Lender shall
distribute such payment received from the Borrower to such Lenders as their
interests may appear. Any payment

 

22

--------------------------------------------------------------------------------


 

made by a Lender pursuant to this paragraph to reimburse any Issuing Lender for
any LC Disbursement shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.  Each Lender acknowledges and agrees that its
obligations under this Section 2.09 shall survive the payment by the Borrower of
all LC Disbursements and any termination of this Agreement.  Without limiting
the foregoing, in the event that any reimbursement of an LC Disbursement by the
Borrower to any Issuing Lender is required to be repaid to the Borrower
(pursuant to a proceeding in bankruptcy or otherwise), then the applicable
Issuing Lender shall continue to be entitled to recover from each Lender, on
demand, the portion of such repaid amount as shall be determined in accordance
with this Section 2.09.

 

(b)   Obligations Absolute.  Subject to the provisions of this Agreement, the
Borrower’s obligation to reimburse LC Disbursements as provided in
Section 2.09(a) shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Bankers Acceptance or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under any Letter of Credit or in respect of any Bankers
Acceptance proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Lender under any Letter of Credit or Bankers Acceptance against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or Bankers Acceptance, (iv) the existence of any claim,
setoff, defense or other right that the Borrower or any Subsidiary or Affiliate
thereof may at any time have against any beneficiary of any Letter of Credit,
any Bankers Acceptance, any Credit Party or any other Person, whether under this
Agreement or any other related or unrelated agreement or transaction, or (v) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.09, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. The Lenders, the Issuing Lenders and the
Administrative Agent shall not have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or the
creation of any Bankers Acceptance or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any Bankers Acceptance (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Lender. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Lender
(as finally determined by a court of competent jurisdiction), the Issuing Lender
shall be deemed to have exercised care in each determination relating to the
foregoing. In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of any
Letter of Credit or any Bankers Acceptance, the applicable Issuing Lender may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit or Bankers Acceptance.

 

23

--------------------------------------------------------------------------------


 

SECTION 2.10.    Disbursement Procedures for Letters of Credit and Bankers
Acceptances; Reporting.

 

(a)   Disbursement Procedures for Letters of Credit and Bankers Acceptances. The
applicable Issuing Lender shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit or Bankers Acceptance. The applicable Issuing Lender shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Lender or the obligations of the Lenders with respect to
any such LC Disbursement.

 

(b)   Reporting.  Each Issuing Lender shall, no later than the tenth Business
Day following the last day of each month, provide to the Administrative Agent
(and the Administrative Agent shall forward to the Lenders) schedules, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issue, account party, applicable currency, amount in such currency and
Expiration Date for each Letter of Credit issued and each Bankers Acceptance
created by such Issuing Lender hereunder and outstanding at any time during such
month.

 

SECTION 2.11.    Interest on LC Disbursements and Reimbursement of Other
Amounts.

 

In the event the Borrower fails to reimburse any applicable Issuing Lender in
full for any LC Disbursement by the time prescribed in Section 2.09(a) and a
Revolving Advance is not made as provided in Section 2.09(a) or any Revolving
Advance made pursuant to Section 2.09(a) is insufficient to reimburse the
applicable Issuing Lender for such LC Disbursement in full, (i) the unpaid or
unreimbursed amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, after as well as before judgment, at a
rate per annum equal to the Base Rate plus 2.0%, and (ii) the Borrower shall
also reimburse the applicable Issuing Lender upon demand for any losses incurred
by such Issuing Lender in connection with changes in the foreign exchange rates
as a result of the Borrower’s failure to reimburse such LC Disbursement by the
time prescribed in Section 2.09(a). Interest accrued pursuant to this
Section 2.11 shall be for the account of the applicable Issuing Lender, except
that interest accrued on and after the date of payment by any Lender pursuant to
Section 2.09(a) to reimburse the applicable Issuing Lender shall be for the
account of such Lender to the extent of such payment.

 

SECTION 2.12.    Cash Collateralization.

 

(a)   Deposit of Collateral Upon an Event of Default.  If any Event of Default
shall occur and be continuing, then on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash in
Dollars equal to the Dollar Equivalent of the aggregate LC Exposure as of such
date plus any accrued and unpaid fees thereon; provided that (i) the obligation
to deposit such cash

 

24

--------------------------------------------------------------------------------


 

collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in paragraph (g) or (h) of
Section 6.01 and (ii) the Borrower shall be obligated, from time to time and
upon demand by the Administrative Agent, to deposit additional amounts into said
account in cash in Dollars as necessary to maintain an amount on deposit equal
to the Dollar Equivalent of the total aggregate LC Exposure plus any accrued and
unpaid fees thereon (as determined at any time).

 

(b)   Deposit of Collateral for Foreign Exchange Differential.  In addition to
the foregoing, if on any Computation Date (as defined below): the outstanding
principal amount of Revolving Advances plus the Dollar Equivalent of aggregate
LC Exposure exceeds the Aggregate Commitments (any such excess amount, the
“Excess”) by, in any case, $10,000,000 or more, the Administrative Agent shall
provide notice thereof to the Borrower and demand the deposit of cash collateral
pursuant to this paragraph.  On the Business Day on which the Borrower receives
such notice, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and the Issuing Lenders, an amount in cash in Dollars equal to the full
amount of such Excess; provided that the Borrower shall be obligated, from time
to time and upon demand by the Administrative Agent, to deposit additional
amounts into said account in cash in Dollars as necessary to maintain an amount
on deposit equal to the Excess (as determined at any time). The Administrative
Agent shall produce copies of any calculations or reports relating to the
foregoing upon written request from the Borrower or any Lender.  The
Administrative Agent may, and at the instruction of the Required Lenders shall,
undertake such calculations at any time; provided that in any event the
Administrative Agent shall undertake such calculations at least once per
calendar quarter, and the Administrative Agent shall not be required to
undertake such calculations more frequently than once per calendar month without
its consent.  Each day upon or as of which the Administrative Agent undertakes
the calculations described above in this Section 2.12(b) is referred to herein
as a “Computation Date”.

 

(c)   Cash Collateral Accounts.  Each deposit under Section 2.12(a) and
2.12(b) shall be held by the Administrative Agent (subject to Section 7.09) as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. If
required by the Administrative Agent, the Borrower shall enter into any pledge
or security agreement and UCC financing statement with respect to such cash
collateral in favor of the Administrative Agent as the Administrative Agent
shall require.  Such deposits shall be invested in Permitted Investments
selected by the Administrative Agent in its sole discretion.  All losses and
expenses incurred as a result of such activities shall be for the account of the
Borrower.  Interest or profits, if any, on such investments shall accumulate in
such accounts.  Moneys in such accounts may be applied by the Administrative
Agent (at its sole discretion) (i) to reimburse each Issuing Lender for LC
Disbursements for which it has not been reimbursed; and (ii) to the extent not
so applied, may be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or any other Obligations or to
cover any losses in respect of any Excess.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, and all Defaults are subsequently cured or waived and no
Excess is then in existence, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
request therefor by the Borrower.  If the Borrower is required to provide an
amount of cash collateral hereunder as a

 

25

--------------------------------------------------------------------------------


 

result of any Excess, and the Administrative Agent shall subsequently determine
that the amount of such Excess is equal to or less than the amount on deposit in
respect of the existence of such Excess, provided there is no Default then in
existence, such excess amount of cash, if greater than $1,000,000 (to the extent
not applied as aforesaid), shall be returned to the Borrower within three
Business Days after request therefor by the Borrower.

 

(d)   Custody of Cash Collateral.  Beyond the exercise of reasonable care in the
custody thereof and investment of cash collateral deposits pursuant to the terms
hereof, the Administrative Agent shall have no duty as to any cash collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to the preservation of rights against prior parties
or any other rights pertaining thereto.  The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
cash collateral in its possession if the cash collateral is accorded treatment
substantially equal to that which it accords its own property and shall not be
liable or responsible for any loss or damage to any of the cash collateral or
for any diminution in the value thereof by reason of the act or omission of any
agent or bailee selected by the Administrative Agent in good faith.  All
expenses and liabilities incurred by the Administrative Agent in connection with
taking, holding and disposing of any cash collateral (including customary
custody and similar fees with respect to any cash collateral held directly by
the Administrative Agent), shall be paid by the Borrower from time to time upon
demand.

 

SECTION 2.13.    Obligations.

 

Anything in this Agreement to the contrary notwithstanding, each of the Borrower
and each Lender shall continue to be bound by all of its obligations hereunder,
including without limitation, its obligations under Sections 2.03, 2.08 and
2.09, until such time as all outstanding Revolving Advances have been paid in
full, each Letter of Credit has expired, each Bankers Acceptance has expired and
no further Obligation, LC Exposure or Commitment exists.

 

SECTION 2.14.    General Provisions as to Payments.

 

(a)   Manner and Time of Payment.  The Borrower shall make each payment
hereunder (including, without limitation, in respect of the LC Disbursements),
and interest thereon, and all fees due in respect of the transactions
contemplated by this Agreement in Dollars in Federal or other funds immediately
available in San Francisco, to the Administrative Agent at its address referred
to in Section 8.01(a). Except as otherwise provided in Section 2.05(b)(ii),
whenever any such payment shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or additional compensation. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.  Any payment made by the Borrower after 12:00
noon (San Francisco time) on any day shall be deemed to have been made on the
next Business Day for the purpose of calculating interest on amounts outstanding
in respect of any Obligations.  All payments required to be made by the Borrower
hereunder shall be made in Dollars and shall be made without setoff or
counterclaim.

 

(b)   Application of Payments to Principal and Interest.  All payments in
respect of the principal amount of any Obligations hereunder shall include
payment of accrued interest on

 

26

--------------------------------------------------------------------------------


 

the principal amount being repaid or prepaid, and all such payments (and, in any
event, any payments in respect of any Obligations on a date when interest is due
and payable with respect to such Obligations) shall be applied to the payment of
interest before application to principal.

 

(c)   Apportionment of Payments.  The Administrative Agent will promptly
distribute to each Lender its ratable share of each payment received by the
Administrative Agent which is for the account of the Lenders.

 

(d)   Application of Funds.   (i) All payments received from the Borrower by the
Administrative Agent which are not reasonably identifiable by the Administrative
Agent shall be applied by the Administrative Agent against the Obligations, and
(ii) any amounts received on account of the Obligations after the exercise of
remedies provided for in Section 6.02 (or after the Revolving Advances have
automatically become immediately due and payable and the LC Exposure has
automatically been required to be cash collateralized as set forth in the
proviso to Section 6.02), in each case in the following order of priority:
(A) to the payment of all amounts for which the Administrative Agent is entitled
to compensation, reimbursement and indemnification under any Loan Document and
all advances made by the Administrative Agent thereunder for the account of the
Borrower, and to the payment of all reasonable costs and expenses paid or
incurred by the Administrative Agent in connection with the Loan Documents, all
in accordance with Sections 7.06 and 8.03 and the other terms of this Agreement
and the Loan Documents; (B) thereafter, to the extent of any excess such
proceeds, to the payment of all other Obligations for the ratable benefit of the
holders thereof (subject to the provisions of Section 2.14(b) hereof); and
(C) thereafter, to the extent of any excess such proceeds, to the Borrower or as
otherwise required by applicable law.

 

(e)   Obligations of Lenders Several.  The obligations of the Lenders hereunder
to make Revolving Advances, to fund participations in Letters of Credit and
Bankers Acceptances and to make payments pursuant to Section 7.06 are several
and not joint.  The failure of any Lender to make the Revolving Advance to be
made by it as part of any Revolving Borrowing, to fund any such participation or
to make any payment under Section 7.06 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Advance, to purchase its participation or to make its payment
under Section 7.06.

 

SECTION 2.15.    Computation of Interest and Fees.

 

Interest on all amounts owed hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate
(calculated at other than the Federal Funds Rate) shall be computed on the basis
of a year of 365 days or, if appropriate, 366 days, and in each case all
interest hereunder shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). All fees due and payable
hereunder shall, unless expressly otherwise provided for, be computed on the
basis of a year of 360 days for the actual number of days elapsed.

 

SECTION 2.16.    Taxes; Net Payments.

 

(a)   Net Payments.  Any and all payments by the Borrower under this Agreement
shall be made free and clear of and without deduction for any and all current or
future taxes,

 

27

--------------------------------------------------------------------------------


 

levies, imposts, deductions, charges or withholdings and all liabilities with
respect thereto excluding (i) income taxes imposed on the net income of any
Lender; and (ii) franchise taxes imposed on the net income of any Lender, in
each case by the jurisdiction under the laws of which such Lender is organized,
domiciled, resident or doing business or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, “Taxes”).  If the Borrower shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
a Lender (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions such Lender
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant governmental
authority in accordance with applicable law.  Within 30 days after the date of
any payment of Taxes pursuant to this paragraph (a), the Borrower shall furnish
to the Administrative Agent a receipt issued by the relevant Governmental
Authority or other evidence satisfactory to the Administrative Agent of payment
thereof.  The Borrower will indemnify each Lender (subject to such Lender having
complied with paragraph (b) below) and hold each Lender harmless for the full
amount of all Taxes paid or payable by such Lender with respect to this
Agreement and any and all amounts received by such Lender hereunder, and any
liability (including penalties, interest and expenses (including reasonable
attorneys fees and expenses)) arising therefrom or with respect thereto whether
or not such Taxes were correctly or legally asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability prepared by such Lender, absent manifest error, shall be final,
conclusive and binding for all purposes. The obligations of the Borrower under
this Section 2.16 shall survive the termination of this Agreement and the
Commitments and the payment of all amounts payable under the Loan Documents.

 

(b)   Evidence of Exemption from Withholding.  Each Lender which is a foreign
corporation within the meaning of Section 1442 of the Code, including the
Administrative Agent acting as an intermediary or agent for such a Lender (each,
a “Foreign Lender”), shall deliver to the Borrower such certificates, documents
or other evidence as the Borrower may reasonably require from time to time as
are necessary to establish that such Foreign Lender is not subject to
withholding under Section 1441 or 1442 of the Code or as may be necessary to
establish, under any law hereafter imposing upon the Borrower, an obligation to
withhold any portion of the payments made by the Borrower under the Loan
Documents, that payments to the Administrative Agent for the account of such
Foreign Lender are not subject to withholding, in any event to include: (i) two
original copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY, as
appropriate (or any successor forms), properly completed and duly executed by
such Foreign Lender, and such other documentation required under the Code and
reasonably requested by the Borrower, to establish that such Foreign Lender is
not subject to deduction or withholding of United States federal income tax with
respect to any payments to such Foreign Lender of principal, interest, fees or
other amounts payable under any of the Loan Documents, or (ii) if such Foreign
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Code and cannot deliver either Internal Revenue Service Form W-8BEN (to the
extent such form would document a claim or exemption from withholding pursuant
to an applicable income tax treaty) or W-8ECI or W-8IMY pursuant to clause
(i) above, a Certificate re Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN (or any successor form) (to the extent such
forms document the status of the Foreign Lender as other than a United States
Person), properly completed and duly executed by such Foreign Lender, and such
other

 

28

--------------------------------------------------------------------------------


 

documentation required under the Code and reasonably requested by the Borrower
to establish that such Foreign Lender is not subject to deduction or withholding
of United States federal income tax with respect to any payments to such Foreign
Lender of principal, interest, fees or other amounts payable under any of the
Loan Documents.   If the form provided by a Lender at the time such Lender first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, interest withholding tax at such rate shall be
considered excluded from “Taxes” as defined in Section 2.16(a).

 

SECTION 2.17.    Increased Costs.

 

(a)   Change in Law, Etc.  In the event that any law, regulation, treaty or
directive hereafter enacted, promulgated, approved or issued or any change in
any currently existing law, regulation, treaty or directive therein or in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof or compliance by any Credit Party (or any Person
directly or indirectly owning or controlling such Credit Party) with any request
or directive, whether or not having the force of law, from any central bank or
other Governmental Authority, agency or instrumentality:

 

(i)            does or shall subject any Credit Party to any Taxes of any kind
whatsoever with respect to any Revolving Advances or its obligations under this
Agreement to make, fund or maintain any Revolving Advances or any Letter of
Credit or Bankers Acceptance or participation therein, or its obligations under
this Agreement to issue a Letter of Credit or create a Bankers Acceptance or
participate therein, or change the basis of taxation of payments to any Credit
Party of principal, interest or any other amount payable hereunder in respect of
any Letter of Credit or Bankers Acceptance or participations therein, including
any Taxes required to be withheld from any amounts payable under the Loan
Documents (except for imposition of, or change in the rate of, tax on the
overall net income of such Credit Party or its Lending Office by the
jurisdiction in which such Credit Party is incorporated or has its principal
office or such Lending Office, including, in the case of Credit Parties
incorporated in any State of the United States such tax imposed by the United
States); or

 

(ii)           does or shall impose, modify or make applicable any reserve,
special deposit, compulsory loan, assessment, increased cost or similar
requirement against assets held by, or deposits of, or advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Credit Party in respect of any Eurodollar Rate Revolving Advance or any
Letter of Credit or Bankers Acceptance or participations therein (except any
such reserve requirement reflected in the definition of Eurodollar Rate);

 

and the result of any of the foregoing is to increase the cost to such Credit
Party of agreeing to make or of making, funding or maintaining Revolving
Advances or of making, issuing, renewing, creating or maintaining any Letter of
Credit or Bankers Acceptance or participation therein, or its commitment to lend
or to issue or create any such Letter of Credit or Bankers Acceptance or
participate therein, or to reduce any amount receivable hereunder in respect of
any Revolving Advance or any Letter of Credit or any Bankers Acceptance or
participation therein, then, in any such case, the Borrower shall pay such
Credit Party, upon its demand, any additional amounts necessary to compensate
such Credit Party for such additional cost or reduction in such amount
receivable which such Credit Party deems to be material as determined by such
Credit Party.  A statement setting forth the calculations of any additional
amounts payable pursuant to the

 

29

--------------------------------------------------------------------------------


 

foregoing sentence submitted by a Credit Party to the Borrower shall be
conclusive absent manifest error.  The obligations of the Borrower under this
Section 2.17 shall survive the termination of this Agreement and the Commitments
and payment of the Obligations and all other amounts payable under the Loan
Documents.  Failure to demand compensation pursuant to this Section 2.17 shall
not constitute a waiver of such Credit Party’s right to demand such
compensation.  To the extent that any increased costs of the type referred to in
this Section 2.17 are being incurred by a Credit Party and such costs can be
eliminated or reduced by the transfer of such Credit Party’s participation or
Commitment to another of its branches, and to the extent that such transfer is
not inconsistent with such Credit Party’s internal policies of general
application and only if, as determined by such Credit Party in its sole
discretion, the transfer of such participation or Commitment, as the case may
be, would not otherwise materially adversely affect such participation or such
Credit Party, the Borrower may request, and such Lender shall use reasonable
efforts to effect, such transfer.

 

(b)   Capital Adequacy.  If after the date hereof, any Lender shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital as a consequence
of its obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 10 days after demand
by such Lender (with a copy to the Administrative Agent), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction.

 

(c)   Notification.  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.17. A certificate of any Lender claiming compensation under this
Section 2.17 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.

 

SECTION 2.18.    Illegality.

 

Notwithstanding anything herein to the contrary, no Issuing Lender shall at any
time be obligated to issue a Letter of Credit or create a Bankers Acceptance or
agree to any extension or amendment thereof if such issuance, creation,
extension or amendment would conflict with, or cause any Issuing Lender to
exceed any limits imposed by, any law or requirements of any applicable
Governmental Authority.

 

SECTION 2.19.    Fees.

 

(a)   The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender in accordance with its Applicable Percentage, a commitment fee equal
to the product of the Applicable Rate then in effect times the average daily
amount by which (i) the Aggregate Commitments in effect from time to time exceed
(ii) the Utilization from time to time.  The

 

30

--------------------------------------------------------------------------------


 

commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article III
is not met, and shall be payable in arrears on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date, and on the last day of the Availability Period. 
Notwithstanding the foregoing or anything else contained in this Agreement to
the contrary, for purposes of calculating the LC Exposure in connection with
determining the applicable commitment fee, the parties hereto acknowledge and
agree that to the extent any Escalating LC is then issued and outstanding, the
applicable commitment fee shall accrue at 150% of the commitment fee which would
be applicable solely by reference to the Applicable Rate multiplied by the
difference between (x) the maximum amount (after giving effect to all possible
increases) available to be drawn thereunder and (y) the amount then available to
be drawn under such Escalating LC.

 

(b)   The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender in accordance with its Applicable Percentage, a letter of credit
fee, calculated daily with respect to such Lender’s participations in Letters of
Credit and or Bankers Acceptance issued hereunder, equal to the product of
(i) the Applicable Rate then in effect times (ii) the actual daily maximum face
or stated amount of each Letter of Credit or Bankers Acceptance outstanding (in
the case of any Escalating LC, such amount shall equal the amount then available
to be drawn under such Escalating LC).  Letter of credit fees payable pursuant
to this paragraph (b) shall be payable in arrears on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which all Commitments terminate and any such fees
accruing after the date on which all Commitments terminate shall be payable on
demand.   The sum of each daily calculation, if in a currency other than
Dollars, shall be converted to the Dollar Equivalent thereof on the date the
applicable payment is due.

 

(c)   The Borrower agrees to pay directly to each Issuing Lender, for its own
account, a fronting fee (i) with respect to each Documentary Letter of Credit,
at the rate separately agreed upon between the Borrower and such Issuing Lender,
computed on the amount of such Documentary Letter of Credit, and payable upon
the issuance thereof, (ii) with respect to any amendment of a Documentary Letter
of Credit increasing the amount of such Documentary Letter of Credit, at a rate
separately agreed between the Borrower and such Issuing Lender, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
separately agreed upon between the Borrower and such Issuing Lender computed on
the maximum face or stated amount of such Letter of Credit (in the case of any
Escalating LC, such amount shall equal the amount then available to be drawn
under such Escalating LC) on a quarterly basis in arrears.  Such fronting fee
payable to any Issuing Lender pursuant to clause (iii) of the preceding sentence
shall be payable in arrears on the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the Closing Date; provided that all such fees shall be payable on the date
on which all Commitments terminate and any such fees accruing after the date on
which all Commitments terminate shall be payable on demand.  In addition, the
Borrower shall pay directly to each Issuing Lender, for its own account, such
Issuing Lender’s standard fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder in the
amounts and at the times separately agreed upon.

 

31

--------------------------------------------------------------------------------


 

(d)   In addition to any of the foregoing fees, the Borrower agrees to pay to
the Administrative Agent such other fees in the amounts and at the times
separately agreed upon.

 

(e)   All fees payable hereunder shall be paid on the dates due, in Dollars and
in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Lender, in the case of fees payable to it) for distribution,
in the case of commitment fees and letter of credit fees, to the Lenders.  Fees
paid shall not be refundable under any circumstances.  Any fee not due on a
specific date shall be due on demand.

 

SECTION 2.20.    Evidence of Debt.

 

(a)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Revolving Advance made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)   The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Revolving Advance made hereunder, the Interest Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(c)   The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Revolving Advances in accordance with the terms of this Agreement.

 

(d)   Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Revolving Note, which shall evidence such Lender’s Revolving Advances
in addition to such accounts maintained pursuant to paragraph (a) or (b) of this
Section.  Each Lender may attach schedules to its Revolving Note and endorse
thereon the date, Interest Type (if applicable), amount and maturity of its
Revolving Advances and payments with respect thereto.

 

SECTION 2.21.    Use of Proceeds.

 

The proceeds of the Revolving Advances (other than any Revolving Advances made
pursuant to Section 2.09(a)) shall be available (and the Borrower agrees that it
shall use such proceeds) to provide working capital for the Borrower and its
Subsidiaries and, subject to the provisions of this Agreement and the other Loan
Documents, for other general corporate purposes of the Borrower and its
Subsidiaries.  No portion of the proceeds of any borrowing under this Agreement
shall be used by the Borrower or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U or any other regulation of the FRB or to violate the Securities
Exchange Act of 1934, as amended from time to time, and any successor statute,
in each case as in effect on the date or dates of such borrowing and such use of
proceeds.

 

32

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS PRECEDENT

 

SECTION 3.01.    Closing Date.

 

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:

 

(a)   Receipt of Documentation.  The Administrative Agent shall have received:

 

(i)            (A) counterparts of this Agreement signed by the Borrower, the
Administrative Agent and each Existing Lender; and (B) a Lender Addendum, signed
by each Lender with a Commitment as of the Closing Date that is not an Existing
Lender;

 

(ii)           a certificate, dated the Closing Date, of the Secretary or
Assistant Secretary of the Borrower, substantially in the form of Exhibit C:
(A) attaching a true and complete copy of the resolutions of its Board of
Directors authorizing the execution and delivery of this Agreement and the other
Loan Documents by the Borrower and the performance of the Borrower’s obligations
thereunder, and of all other documents evidencing other necessary action (in
form and substance reasonably satisfactory to the Administrative Agent) taken by
it to authorize the Loan Documents and the transactions contemplated thereby,
(B) attaching a true and complete copy of its certificate of incorporation and
bylaws, (C) certifying that said certificate of incorporation and bylaws are
true and complete copies thereof, are in full force and effect and have not been
amended or modified, and (D) setting forth the incumbency of its officer or
officers who may sign the Loan Documents, including therein a signature specimen
of such officer or officers;

 

(iii)          a certificate of good standing for the Borrower from the
Secretary of State for the State of Delaware, dated a recent date prior to the
Closing Date; and

 

(iv)          a certificate, dated the Closing Date, signed by a senior vice
president, the chief financial officer or the treasurer of the Borrower to the
effect set forth in paragraphs (b) and (c) of Section 3.02 and certifying
(A) that, as of the Closing Date, there exists no Material Adverse Change and
(B) the current Ratings.

 

(b)   Opinions.  The Administrative Agent shall have received an opinion of
counsel for the Borrower, substantially in the form of Exhibit A, covering such
matters relating to the transactions contemplated hereby as the Administrative
Agent may reasonably request, dated the Closing Date.

 

(c)   Fees and Expenses Due to the Credit Parties.  The Administrative Agent
shall have received all fees and expenses due and payable to the Administrative
Agent, the Sole Book Manager, the Joint Lead Arrangers and any other Credit
Party.

 

(d)   Fees and Expenses of Special Counsel.  The fees and expenses of Skadden,
Arps, Slate, Meagher & Flom LLP, special counsel to the Administrative Agent,
the Sole Book

 

33

--------------------------------------------------------------------------------


 

Manager and the Joint Lead Arrangers, in connection with the preparation,
negotiation and closing of the Loan Documents shall have been paid.

 

(e)   Payment of Amounts Under Existing Credit Agreement.  The Administrative
Agent shall have received from the Borrower all accrued and unpaid fees and
other amounts payable (immediately prior to the effectiveness of this Agreement
on the Closing Date) under the Existing Credit Agreement.

 

SECTION 3.02.    Conditions to All Revolving Advances and Letters of Credit.

 

The following conditions must be satisfied prior to the making of each Revolving
Advance and the issuance of each Letter of Credit:

 

(a)   Notice; Application.  In the case of the making of a Revolving Advance,
the Administrative Agent shall have received a Notice of Revolving Borrowing and
such other approvals or documents as any Lender through the Administrative Agent
may reasonably request.  In the case of the issuance of a Letter of Credit, the
Administrative Agent and the applicable Issuing Lender shall have received:
(i) the notice required by Section 2.07(a) hereof; and (ii) an Application in
the form required by the applicable Issuing Lender duly completed by the
Borrower.

 

(b)   Absence of Litigation.  There shall be no injunction, writ, preliminary
restraining order or other order of any nature issued by any Governmental
Authority in any respect directly affecting the transactions provided for herein
and no action or proceeding by or before any Governmental Authority shall have
been commenced and be pending or, to the knowledge of the Borrower, threatened,
seeking to prevent or delay the transactions contemplated by the Loan Documents
or challenging any other terms and provisions hereof or thereof or seeking any
damages in connection therewith.

 

(c)   Representations and Warranties; No Default. After giving effect to the
applicable Revolving Borrowing or the issuance of the applicable Letter of
Credit: (i) no Default shall have occurred and be continuing, (ii) all
representations and warranties of the Borrower contained in Article IV of this
Agreement (other than the representation and warranty of the Borrower contained
in Section 4.04(b) hereof) shall be true (except that for purposes of this
Section 3.02, the representations and warranties contained in
Section 4.04(a) shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.01(a)), and (iii) no default or event of default under any
engineering, procurement, construction or maintenance contract of the Borrower
or any of its Subsidiaries shall have occurred and be continuing which could
reasonably be expected to materially and adversely affect the ability of the
Borrower to perform its obligations under the Loan Documents.

 

(d)   Commitments and LC Exposure. Both before and immediately after giving
effect to the applicable Revolving Borrowing or the issuance of the applicable
Letter of Credit (or creation of any related Bankers Acceptance), the Dollar
Equivalent of the total LC Exposure plus the outstanding principal amount of all
Revolving Advances shall not exceed the Aggregate Commitments.

 

34

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

SECTION 4.01.    Corporate Existence and Power.

 

The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all corporate powers
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

 

SECTION 4.02.    Corporate and Governmental Authorization; Contravention.

 

The execution, delivery and performance by the Borrower of this Agreement and
the other Loan Documents (i) are within the Borrower’s corporate power,
(ii) have been duly authorized by all necessary corporate action, (iii) require
no action by or in respect of, or filing with, any governmental body, agency or
official, (iv) do not contravene or constitute a default under any provision of
applicable law or regulation, or of the certificate of incorporation or by-laws
of the Borrower, and (v) do not contravene or constitute a default under, or
result in the creation of any Lien under, any material agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower.

 

SECTION 4.03.    Binding Effect.

 

This Agreement has been duly executed and delivered by the Borrower and
constitutes a valid and binding agreement of the Borrower, enforceable in
accordance with its terms.

 

SECTION 4.04.    Financial Information.

 

(a)   Balance Sheet. The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of December 31, 2005 and the related consolidated
statements of earnings and of cash flow for the fiscal year then ended, reported
on by Ernst & Young LLP and set forth in the Borrower’s 2005 Form 10-K, a copy
of which has been made available to each of the Lenders, fairly present, in
conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and changes in financial position for such fiscal year.

 

(b)   Material Adverse Change.  There exists no Material Adverse Change.

 

SECTION 4.05.    Litigation.

 

There is no action, suit or proceeding pending or to the knowledge of the
Borrower threatened against or affecting the Borrower or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official
(i) which could reasonably be expected to have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Borrower and its Consolidated Subsidiaries, taken as a whole, and the

 

35

--------------------------------------------------------------------------------


 

Borrower’s ability to perform its obligations under the Loan Documents at any
time up to and including the Maturity Date, or (ii) which purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document.

 

SECTION 4.06.    Compliance with ERISA.

 

The Borrower and its Subsidiaries have fulfilled their obligations under the
minimum funding standards of ERISA with respect to each Plan and are in
compliance in all material respects with the currently applicable provisions of
ERISA, noncompliance with which could reasonably be expected to have a material
adverse effect on the business, consolidated financial position or consolidated
results of operations of the Borrower and its Consolidated Subsidiaries, taken
as a whole, and the Borrower’s ability to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date.

 

SECTION 4.07.    Taxes.

 

The Borrower and its Subsidiaries have filed all United States Federal income
tax returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any Subsidiary other than any such taxes
or assessments being currently contested in good faith and other than where the
failure to so file or pay would not have a material adverse effect on the
business, financial position, results of operations or properties of the
Borrower and its Consolidated Subsidiaries taken as a whole or, alternatively,
on the ability of the Borrower to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of taxes or other governmental charges are adequate.

 

SECTION 4.08.    Material Subsidiaries.

 

Each of the Borrower’s Material Subsidiaries is duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, and has all requisite power and authority and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

SECTION 4.09.    Not an Investment Company.

 

The Borrower is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

SECTION 4.10.    Business of the Borrower; Use of Proceeds.

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U), and
no Revolving Advance or LC Disbursement will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.  The purpose of each standby Letter of Credit shall
be to support the Borrower’s or its Subsidiaries’, Affiliates’ or Joint
Ventures’ performance of their obligations to each beneficiary under their
engineering, procurement, construction and maintenance contracts, and the
purpose of each Backing Letter of

 

36

--------------------------------------------------------------------------------


 

Credit shall be, to the extent permitted under Section 2.07(b) hereof, to back
bank guarantees issued by other banks supporting such performance.  Neither the
issuance of any Letter of Credit or creation of any Bankers Acceptance or the
making of any Revolving Advance nor the payment of any Obligation will violate
any applicable law or regulation.

 

SECTION 4.11.    No Misleading Statements.

 

No written information, exhibit or report furnished by or at the direction of
the Borrower or any Subsidiary to the Administrative Agent or any Lender in
connection with this Agreement contains any material misstatement of fact or
omits to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

SECTION 4.12.    Environmental Matters.

 

In the ordinary course of its business, the Borrower conducts an ongoing review
of the effect of Environmental Laws on the business, operations and properties
of the Borrower and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
now or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses). On the basis
of this review, the Borrower has reasonably concluded that Environmental Laws
are not likely to have a material adverse effect on the business, financial
condition, results of operations or properties of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or, alternatively, on the
Borrower’s ability to perform its obligations under the Loan Documents at any
time up to and including the Maturity Date.

 

SECTION 4.13.    No Default.

 

No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

 

ARTICLE V

 

COVENANTS

 

The Borrower agrees that, so long as any Lender has any Commitment or any LC
Exposure or any other Obligation hereunder remains outstanding:

 

SECTION 5.01.    Information.

 

The Borrower will deliver to each of the Lenders:

 

(a)   Annual Financial Statements.  As soon as available and in any event within
100 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the

 

37

--------------------------------------------------------------------------------


 

Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of earnings and cash flow for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, audited and accompanied by a report and opinion of Ernst &
Young LLP or other independent public accountants of nationally recognized
standing, which report and opinion shall be prepared in a manner acceptable to
the SEC and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit;

 

(b)   Quarterly Financial Statements.  As soon as available and in any event
within 55 days after the end of each of the first three quarters of each fiscal
year of the Borrower, an unaudited consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of earnings and cash flow for such quarter and for the
portion of the Borrower’s fiscal year ended at the end of such quarter, as set
forth in the Borrower’s quarterly report for the fiscal quarter then ended as
filed with the SEC on Form 10-Q, all certified by the chief financial officer or
the chief accounting officer of the Borrower that they are (i) complete and
fairly present the financial condition of the Borrower and its Consolidated
Subsidiaries as at the dates indicated and the results of their operations and
changes in their cash flow for the periods indicated; (ii) disclose all
liabilities of the Borrower and its Consolidated Subsidiaries that are required
to be reflected or reserved against under GAAP, whether liquidated or
unliquidated, fixed or contingent; and (iii) have been prepared in accordance
with GAAP (subject to normal year-end adjustments);

 

(c)   Certificate of Chief Financial Officer.  Simultaneously with the delivery
of each set of financial statements referred to in paragraphs (a) and (b) above,
a certificate of the chief financial officer, the treasurer or the chief
accounting officer of the Borrower (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.07 on the date of such financial statements,
(ii) certifying that all representations and warranties of the Borrower
contained in this Agreement are true and correct as of the date of such
certificate as though made on such date, (iii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto, and (iv) describing the parties, subject
matter, and nature and amount of relief granted to the prevailing party in any
litigation or proceeding in which a final judgment or order which is either for
the payment of money in an amount equal to or exceeding $25,000,000 (or the
Exchange Equivalent thereof) or which grants any material non-monetary relief to
the prevailing party therein was rendered against the Borrower or any Subsidiary
(whether or not satisfied or stayed) during the most recently ended fiscal
quarter;

 

(d)   Notice of Default.  Forthwith upon knowledge of the occurrence of any
Default, a certificate of the chief financial officer, the treasurer or the
chief accounting officer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;

 

(e)   Other Financial Statements.  Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

38

--------------------------------------------------------------------------------


 

(f)    SEC Filings.  Promptly upon the filing thereof, copies of (i) all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) which the Borrower or any Subsidiary shall have filed
with the SEC, and (ii) all other reports which the Borrower or any Subsidiary
shall have filed with the SEC or any national securities exchange, unless the
Borrower or such Subsidiary is not permitted to provide copies thereof to the
Lenders pursuant to applicable laws or regulations;

 

(g)   ERISA Reportable Events.  If and when any member of the Controlled Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability in excess of $20,000,000 (or the
Exchange Equivalent thereof) under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;

 

(h)   Notice of Rating Change.  Promptly upon the Borrower’s obtaining knowledge
thereof, notice of any withdrawal or change or proposed withdrawal or change in
any Rating;

 

(i)    Notices from Beneficiaries.  Immediately upon the Borrower’s receipt
thereof, a copy of any writing delivered by any beneficiary under any Letter of
Credit or Bankers Acceptance to the Borrower or any of its Subsidiaries
indicating such beneficiary’s intention to draw under the applicable Letter of
Credit or Bankers Acceptance;

 

(j)    Notice of Changes in Accounting Policies.  Promptly following any such
change, notice of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary; and

 

(k)   Other Financial Information.  From time to time such additional
information regarding the financial position or business of the Borrower or any
Subsidiary as the Administrative Agent, at the reasonable request of any Lender,
may request.

 

Documents required to be delivered pursuant to Section 5.01(a), (b), (e), (f) or
(k) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically (including, without limitation,
via IntraLinks) and if so delivered, shall be deemed to have been delivered on
the date on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website on the Internet at the website address listed on the
Borrower’s signature page hereto; provided that: (i) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender, and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery or to

 

39

--------------------------------------------------------------------------------


 

maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

SECTION 5.02.    Payment of Obligations.

 

The Borrower will pay and discharge, and will cause each Subsidiary to pay and
discharge, at or before maturity, all their respective material obligations and
liabilities, except where the same may be contested in good faith by appropriate
proceedings or where the failure to so pay and discharge would not have a
material adverse effect on the consolidated financial position of the Borrower
and its Consolidated Subsidiaries, and will maintain, and will cause each
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of any of the same.

 

SECTION 5.03.    Maintenance of Property; Insurance.

 

(a)   Maintenance of Property.  The Borrower will keep, and will cause each
Material Subsidiary to keep, all material items of property useful and necessary
in its business in good working order and condition, ordinary wear and tear and
damage from casualty excepted.

 

(b)   Insurance.  The Borrower will maintain, and will cause each Subsidiary to
maintain, with financially sound and reputable insurance companies, insurance on
all their real and personal property in at least such amounts and against at
least such risks as are usually insured against by companies of established
repute engaged in the same or similar business as the Borrower or such
Subsidiary and owning similar assets (“Industry Standards”), except where such
risks are covered by self insurance so long as the amount of such self insurance
and the risks covered thereby are consistent with Industry Standards. The
Borrower will promptly furnish to the Lenders such information as to insurance
carried or self insurance maintained as may be reasonably requested in writing
by the Administrative Agent on behalf of any Lender.

 

SECTION 5.04.    Conduct of Business and Maintenance of Existence.

 

The Borrower will preserve, renew and keep in full force and effect, and will
cause each Material Subsidiary to preserve, renew and keep in full force and
effect, its respective legal existence and good standing under the laws of the
jurisdiction of its organization and its respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that nothing in this Section 5.04 shall prevent the Borrower or any Subsidiary
from (i) merging into, consolidating with, or selling, leasing or otherwise
transferring all of its assets to the Borrower or a Subsidiary (so long as, in
the case of the Borrower taking any such action, the applicable Subsidiary
assumes all Obligations pursuant to a written agreement acceptable to the
Administrative Agent), or (ii) abandoning or disposing of any of its assets or
abandoning or terminating any right or franchise if (A) disposition or
termination does not violate any other provision of this Agreement and (B) all
such abandonments, dispositions and terminations do not in the aggregate
materially and adversely affect the business, assets, financial condition or
results of operations of the Borrower and its Consolidated Subsidiaries, taken
as a whole, or, alternatively, the ability of the Borrower to perform its
obligations under the Loan Documents at any time up to and including the
Maturity Date.

 

40

--------------------------------------------------------------------------------


 

SECTION 5.05.    Compliance with Laws.

 

The Borrower will comply, and cause each Subsidiary to comply, in all material
respects with all applicable laws, ordinances, rules, regulations, orders, and
requirements of governmental authorities (including, without limitation, ERISA,
Environmental Laws and the rules and regulations thereunder), except where
failure to so comply would not have a material adverse effect on the business,
financial position, results of operations or properties of the Borrower and its
Consolidated Subsidiaries taken as a whole or, alternatively, on the ability of
the Borrower to perform its obligations under the Loan Documents at any time up
to and including the Maturity Date.

 

SECTION 5.06.    Keeping of Records; Inspection of Property, Books and Records.

 

The Borrower will keep, and will cause each Subsidiary to keep, proper books of
record and account in accordance with GAAP consistently applied; and will
permit, and will cause each Subsidiary to permit, the Administrative Agent, any
of the Lenders or any agents or representatives of the Administrative Agent or
any Lender, at the Administrative Agent’s or such Lender’s expense, to visit and
inspect any of its respective properties, to examine any of its respective books
and records and (subject to Section 8.10) to discuss its respective affairs,
finances and accounts with any of its respective officers, directors, employees
and independent public accountants, all at such times and as often as may
reasonably be desired, in each case upon reasonable notice and during normal
business hours.  Notwithstanding anything to the contrary in this Section 5.06,
none of the Borrower or any of its Subsidiaries will be required to disclose,
permit the inspection, examination or discussion of, any document, information
or other matter in respect of which such disclosure is then prohibited by law or
any agreement binding on the Borrower or any of its Subsidiaries.

 

SECTION 5.07.    Debt.

 

(a)   Debt to Tangible Net Worth Ratio.  The ratio of Consolidated Debt to
Consolidated Tangible Net Worth will at no time exceed 1.00 to 1.00.

 

(b)   Total Debt.  The total Debt of all Consolidated Subsidiaries of the
Borrower, excluding the Debt, if any, owed by such Consolidated Subsidiaries to
the Borrower or another Consolidated Subsidiary of the Borrower, will at no time
exceed an amount equal to $500,000,000 (or the Exchange Equivalent thereof).

 

SECTION 5.08.    Negative Pledge.

 

Neither the Borrower nor any Subsidiary will create, assume or suffer to exist
any Lien securing Debt on any asset now owned or hereafter acquired by it, or
assign any right to receive income, except:

 

(i)            Liens existing on the date of this Agreement and disclosed on
Schedule 5.08 attached hereto and any renewals or extensions thereof, provided
that the property covered thereby is not changed;

 

41

--------------------------------------------------------------------------------


 

(ii)           any Lien existing on any asset of any corporation at the time
such corporation becomes a Subsidiary or is merged into or consolidated with an
Borrower or a Subsidiary; provided that (i) such Lien is not created in
contemplation of such event, (ii) such Lien shall not apply to any other
property or asset of the Borrower or any of its Subsidiaries, and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

 

(iii)          any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring or constructing
such asset; provided that (i) such Lien attaches to such asset concurrently with
or within 180 days after the acquisition or construction thereof and (ii) such
Lien shall not apply to any other property or asset of the Borrower or any of
its Subsidiaries;

 

(iv)          any Lien existing on any asset prior to the acquisition thereof by
the Borrower or a Subsidiary and not created primarily in contemplation of such
acquisition;

 

(v)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section 5.08, provided that such Debt is not increased and is
not secured by any additional assets;

 

(vi)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 6.01(j);

 

(vii)         any Lien on or with respect to the property or assets of any
Subsidiary securing obligations owing to the Borrower or another Subsidiary;

 

(viii)        rights of offset and bankers’ liens in connection with Debt
permitted hereby; and

 

(ix)           Liens not otherwise permitted by the foregoing clauses of this
Section 5.08 securing Debt in an aggregate principal amount at any time
outstanding not to exceed ten percent (10%) of Consolidated Tangible Net Worth.

 

SECTION 5.09.    Consolidations, Mergers and Sales of Assets.

 

The Borrower will not (i) except to the extent expressly permitted in
Section 5.04 hereof, consolidate or merge with or into any other Person;
provided that the Borrower may merge with a Person if (A) the Borrower is the
surviving corporation to such merger and (B) after giving effect to any such
merger no Default shall have occurred hereunder and all representations and
warranties shall be true and correct or (ii) except as permitted pursuant to the
foregoing clause (i), sell, lease or otherwise transfer, directly or indirectly,
all or any substantial part of the assets of the Borrower and its Consolidated
Subsidiaries, taken as a whole.

 

SECTION 5.10.    Payment of Taxes, Etc.

 

The Borrower will pay, and will cause each Subsidiary to pay, before the same
become delinquent, all taxes, assessments and governmental charges imposed upon
it or any of its properties, except where the same may be contested in good
faith by appropriate proceedings, or

 

42

--------------------------------------------------------------------------------


 

where any failure to so pay would not have a material adverse effect on the
business, financial position, results of operations or properties of the
Borrower and its Consolidated Subsidiaries taken as a whole or, alternatively,
on the ability of the Borrower to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date, and the Borrower
will maintain, and will cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of the same.

 

SECTION 5.11.    Pari-passu Obligations.

 

The obligations under this Agreement shall constitute direct, unconditional,
senior, unsubordinated, general obligations of the Borrower and will rank at
least pari-passu (in priority of payment) with all other existing and future
senior, unsecured, unsubordinated obligations of the Borrower resulting from any
indebtedness for borrowed money or Debt Guarantee.

 

SECTION 5.12.    Further Assurances.

 

At any time or from time to time upon the request of the Administrative Agent,
the Borrower will, at its expense, promptly execute, acknowledge and deliver
such further documents (including collateral agreements, UCC financing
statements and the like pursuant to Section 2.12) and do such other acts and
things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents.

 

ARTICLE VI

 

DEFAULTS

 

SECTION 6.01.    Events of Default.

 

Each of the following events (each an “Event of Default”) shall constitute an
Event of Default hereunder:

 

(a)   the Borrower shall fail to pay (i) when due, any amount of principal of
any Revolving Advance or any LC Disbursement, or (ii) within three days after
the same becomes due, any interest on any Revolving Advance or any LC
Disbursement, any fees or any other amount payable hereunder; or

 

(b)   the Borrower shall fail to observe or perform any covenant contained in
Section 2.12 or Sections 5.07 to 5.11, inclusive; or

 

(c)   the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by paragraph (a) or
(b) above) for 30 days after the earlier to occur of (i) written notice thereof
having been given to the Borrower by the Administrative Agent at the request of
any Lender or (ii) actual knowledge thereof by the Borrower or any of its
Subsidiaries of such failure; or

 

(d)   any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered

 

43

--------------------------------------------------------------------------------


 

pursuant to this Agreement shall prove to have been incorrect in any material
respect when made (or deemed made); or

 

(e)   the Borrower or any Subsidiary shall fail to make any payment in respect
of any Debt (other than the Obligations) having an aggregate principal amount of
at least $50,000,000 (or the Exchange Equivalent thereof) when due or within any
applicable grace period; or

 

(f)    any event shall occur or condition shall exist which results in the
acceleration of the maturity of any Debt of the Borrower or any Subsidiary
having an aggregate principal amount of at least $50,000,000 (or the Exchange
Equivalent thereof); or such Debt shall be declared due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof, excluding, however, prepayments of Debt required
upon disposition in the ordinary course of business of collateral securing such
Debt so long as such Liens and dispositions are permitted hereby; or

 

(g)   the Borrower or any Subsidiary shall commence a voluntary case or other
proceeding seeking to adjudicate the Borrower or any Subsidiary having total
assets of $50,000,000 (or the Exchange Equivalent thereof) or more as bankrupt
or insolvent, seeking liquidation, reorganization or other relief with respect
to itself or its debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect or seeking the entry of an order for relief or the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or for any substantial part of its property, or shall consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall admit in writing its
inability to pay its debts generally, or shall take any corporate action to
authorize any of the foregoing; or

 

(h)   an involuntary case or other proceeding shall be commenced against the
Borrower or any Subsidiary having total assets of $50,000,000 (or the Exchange
Equivalent thereof) or more seeking to adjudicate it as bankrupt or insolvent,
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect, or seeking the entry of an order for relief or the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or for
any substantial part of its property, and such involuntary case or other
proceeding shall remain undismissed and unstayed for a period of 30 days; or an
order for relief shall be entered against the Borrower or any Subsidiary having
total assets of $50,000,000 (or the Exchange Equivalent thereof) or more under
the federal bankruptcy laws as now or hereafter in effect; or

 

(i)    any member of the Controlled Group shall fail to pay when due an amount
or amounts aggregating in excess of $35,000,000 (or the Exchange Equivalent
thereof) which it shall have become liable to pay to the PBGC or to a Plan under
Title IV of ERISA except where the failure to so pay would not (in the opinion
of the Required Lenders) have a material adverse effect on the business,
financial position, results of operations or properties of the Borrower and its
Consolidated Subsidiaries taken as a whole or alternatively, on the Borrower’s
ability to perform its obligations under the Loan Documents at any time up to
and including the Maturity Date; or notice of intent to terminate a Plan or
Plans having aggregate Unfunded Vested Liabilities in an amount that would have
a material adverse effect on the Borrower and its

 

44

--------------------------------------------------------------------------------


 

Consolidated Subsidiaries taken as a whole and the Borrower’s ability to perform
its obligations under the Loan Documents at any time up to and including the
Maturity Date (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the Controlled Group to enforce
Section 515 of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or

 

(j)    to the extent not insured against, one or more final judgments or orders
for the payment of money aggregating in excess of $50,000,000 (or the Exchange
Equivalent thereof) shall be rendered against the Borrower or any Subsidiary and
either (i) enforcement proceedings shall have been commenced by any creditor
upon any such judgments or orders or (ii) any of such judgments or orders shall
continue unsatisfied and unstayed by reason of a pending appeal or otherwise for
a period of 30 days; or

 

(k)   (i) any Person or group of Persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) of 35% or more of the outstanding shares of common stock of the
Borrower; or (ii) at any time during any period of twelve consecutive calendar
months a majority of the Board of Directors of the Borrower shall not consist of
individuals who were either directors of the Borrower on the first day of such
period (“original directors”) or appointed as or nominated to be directors
either (A) by individuals including a majority of those of the original
directors who have not, prior to such appointment or nomination, resigned or
died, or (B) by a duly constituted committee of the Board of Directors of the
Borrower, a majority of which consists of the original directors; or

 

(l)    all or any substantial part of the property of the Borrower and its
Subsidiaries (taken as a whole) shall be condemned, seized or otherwise
appropriated, or custody or control of such property shall be assumed, by any
court or governmental agency of competent jurisdiction, and such property shall
be retained for a period of 30 days, which condemnation, seizure or other
appropriation could reasonably be expected to have a material adverse effect on
the business, consolidated financial position or consolidated results of
operations of the Borrower and its Consolidated Subsidiaries, taken as a whole,
and the Borrower’s ability to perform its obligations under the Loan Documents
at any time up to and including the Maturity Date; or

 

(m)  any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower contests in any manner the validity or
enforceability of any provision of any Loan Document; or the Borrower denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document.

 

45

--------------------------------------------------------------------------------


 

SECTION 6.02.    Remedies.

 

Upon the occurrence and during the continuance of any Event of Default (other
than any event specified in paragraph (g) or (h) of Section 6.01): (a) the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, require, without notice or demand, either or both of the
following, at the same or different times: (i) that any or all of the LC
Exposure, the Revolving Advances and all other Obligations, although not yet
due, be immediately due and payable, and thereupon such LC Exposure, Revolving
Advances and all other such Obligations shall be immediately due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower, and (ii) that all Commitments be
terminated, and thereupon all Commitments shall terminate immediately; and in
any event, the Administrative Agent shall have in any jurisdiction where
enforcement is sought, in addition to all other rights and remedies, the rights
and remedies of a secured party under the UCC; and (b) the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
require the Borrower to deposit cash collateral in Dollars with the
Administrative Agent and otherwise perform all of its obligations under
Section 2.12; provided that upon the occurrence of any event specified in
paragraph (g) or (h) of Section 6.01, (x) such cash collateral referred to in
clause (b) above shall be immediately deposited with the Administrative Agent in
accordance with the provisions of Section 2.12 and (y) all Commitments shall
automatically terminate and such amounts shall automatically become and be due
and payable, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01.    Appointment and Authorization.

 

Each Lender and each Issuing Lender hereby irrevocably appoints BNPP to act on
its behalf as the Administrative Agent under this Agreement and the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lenders,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions.

 

SECTION 7.02.    Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires or the Administrative Agent is not a Lender
hereunder, include the Person serving as the Administrative Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

46

--------------------------------------------------------------------------------


 

SECTION 7.03.    Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Revolving Advance, or
the issuance of a Letter of Credit or creation of a Bankers Acceptance, that by
its terms must be fulfilled to the satisfaction of a Lender or any Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the applicable Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing
Lender prior to the making of such Revolving Advance or the issuance of such
Letter of Credit or creation of such Bankers Acceptance.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 7.04.    Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

SECTION 7.05.    Liability of Administrative Agent.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)   shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

(b)   shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

47

--------------------------------------------------------------------------------


 

(c)   shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.02 and 8.05) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 7.06.    Indemnification.

 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required pursuant to Section 8.03(a) or Section 8.03(c) to be paid by it
to the Administrative Agent (or any sub-agent thereof), any Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such Issuing Lender or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or such Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such Issuing Lender in connection with such capacity. 
The obligations of the Lenders under this Section 7.06 are subject to the
provisions of Section 2.14(e).

 

SECTION 7.07.    Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information

 

48

--------------------------------------------------------------------------------


 

as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

 

SECTION 7.08.    Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States having a combined capital and surplus of at least $500,000,000.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower, the Lenders and the
Issuing Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the Issuing Lenders directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 8.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

SECTION 7.09.    Agent With Respect to Cash Collateral Accounts.

 

Each Lender hereby authorizes the Administrative Agent, on behalf of and for the
benefit of Lenders, to be the agent for and representative of the Lenders and
the Issuing Lenders with respect to any cash collateral accounts. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent, each Lender and each Issuing Lender hereby
agree that no Lender or Issuing Lender shall have any right individually to
realize upon any cash collateral accounts, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the

 

49

--------------------------------------------------------------------------------


 

Lenders and the Issuing Lenders, in accordance with the terms hereof.  In
furtherance, and not by limitation, of the foregoing, without written consent or
authorization from the Lenders or the Issuing Lenders, the Administrative Agent
may, in accordance with the terms of this Agreement, release any Lien
encumbering any of the cash collateral and execute any documents or instruments
necessary to accomplish any of the foregoing.

 

SECTION 7.10.    No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers, the Sole Book Manager, the Syndication Agent or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Lender hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.    Notices.

 

(a)   Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices, requests and other communications to any
party hereunder shall be in writing (including telecopy and including electronic
mail and Internet or intranet websites such as IntraLinks to the extent provided
in Section 8.01(b)) and shall be given to such party at its address, telecopy
number or electronic mail address set forth on the signature pages hereof or
such other address, telecopy number or electronic mail address as such party may
hereafter specify for the purpose by notice to the Administrative Agent, the
Issuing Lenders and the Borrower. Each such notice, request or other
communication shall be effective (i) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, (ii) if given by telecopy, when such telecopy has been
received by the addressee thereof, (iii) if delivered through electronic
communications (including electronic mail and Internet or intranet websites such
as IntraLinks) to the extent provided in Section 8.01(b) below, as provided in
such Section 8.01(b) or (iv) if given by any other means, when delivered at the
address specified in this Section 8.01(a); provided that notices to the
Administrative Agent or any Issuing Lender under Article II shall not be
effective until received.  The Administrative Agent and the Issuing Lenders
shall not be liable for any errors in transmission or the illegibility of any
telecopied documents.  In the event the Borrower sends the Administrative Agent
or any Issuing Lender a manually signed confirmation of previously sent
facsimile instructions, the Administrative Agent and the Issuing Lenders shall
have no duty to compare it against the previous instructions received by the
Administrative Agent or the Issuing Lenders nor shall the Administrative Agent
or any Issuing Lender have any responsibility should the contents or the written
confirmation differ from the facsimile instructions acted upon by the
Administrative Agent or any Issuing Lender.

 

(b)   Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites such as IntraLinks) pursuant to
procedures approved by the Administrative Agent; provided that (i) the foregoing
shall not apply to notices to any Lender or

 

50

--------------------------------------------------------------------------------


 

the Issuing Lenders pursuant to Article II if such Lender or such Issuing
Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication
and (ii) in the case of notices and other communications posted to an Internet
or intranet website (such as IntraLinks), notice thereof shall be sent to each
intended recipient at its e-mail address that such notice or communication is
available and identifying the website address therefor.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

SECTION 8.02.    No Waivers.

 

No failure or delay by the Administrative Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 8.03.    Expenses; Taxes; Indemnification.

 

(a)   Expenses. The Borrower agrees to pay on demand: (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Joint Lead
Arrangers and the Sole Book Manager (including the reasonable fees, charges and
disbursements of counsel), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, creation, amendment, renewal or
extension of any Letter of Credit or Bankers Acceptance or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Revolving Advances made or Letters of Credit issued or Bankers
Acceptances created hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Revolving Advances, Letters of Credit or Bankers Acceptances.

 

(b)   Taxes. The Borrower shall pay any and all transfer taxes, documentary
taxes, recording taxes, stamp taxes, excise taxes or similar taxes or
assessments or other charges payable or determined to be payable in connection
with the execution, delivery, filing and recording of the Loan Documents and any
other documents to be delivered under the Loan Documents (but excluding taxes
imposed on the net income of any Lender), and agrees to save the Administrative
Agent, each Issuing Lender and each Lender harmless from and against any and all
liabilities with respect to or resulting from the Borrower’s delay in paying or
omission to pay such taxes.

 

51

--------------------------------------------------------------------------------


 

(c)   Indemnification; Waiver of Consequential Damages.  The Borrower agrees to
defend, indemnify, pay and hold harmless the Administrative Agent (in its
capacity as such), each Issuing Lender (in its capacity as such), each Lender,
each Joint Lead Arranger and the Sole Book Manager and their Affiliates and
their respective officers, directors, employees and agents (collectively, the
“Indemnitees”) from and against any and all losses, obligations, penalties,
actions, judgments, claims, damages, liabilities, disbursements and expenses
(including reasonable attorneys fees and expenses, which may include the
allocated cost of internal counsel, and settlement costs) of any kind or nature
whatsoever, whether direct, indirect or consequential, and whether based on any
federal, state or foreign laws, statutes, rules or regulations, on common law or
equitable cause or on contract or otherwise, which may be imposed on, incurred
by or asserted against the Indemnitees in any way related to or arising out of
this Agreement or the other Loan Documents, or the transactions contemplated
hereby or thereby (collectively, “Losses”), except any such Losses (i) resulting
from the gross negligence or willful misconduct of the Indemnitees or
(ii) resulting from a claim brought by the Borrower against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, provided that nothing in this Section 8.03(c) shall obligate the
Borrower to pay the normal expenses of the Administrative Agent in the
administration of this Agreement in the absence of pending or threatened
litigation or other proceedings or the claims or threatened claims of others and
then only to the extent arising therefrom.

 

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Revolving Advance or Letter of Credit or Bankers Acceptance or the use of the
proceeds thereof.  No Indemnitee referred to in this Section 8.03(c) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee.

 

(d)   Breakage.  Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense reasonably incurred
by it as a result of: (a) any continuation, conversion, payment or prepayment of
any Eurodollar Rate Revolving Advance on a day other than the last day of the
Interest Period for such Eurodollar Rate Revolving Advance (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or (b) any
failure by the Borrower (for a reason other than the failure of such Lender to
make a Loan) to prepay, borrow, continue or convert any Eurodollar Rate
Revolving Advance on the date or in the amount notified by the Borrower; in each
case, including any loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Eurodollar Rate Revolving Advance or
from fees payable to terminate the deposits from which such funds were obtained
but excluding any loss of anticipated profits.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

52

--------------------------------------------------------------------------------


 

(e)   Survival.  The obligations of the Borrower under this Section 8.03 shall
survive the termination of this Agreement, the termination of the Aggregate
Commitments hereunder and payment of the Obligations.

 

SECTION 8.04.    Sharing of Set-Offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Obligations owing to such Lender which is greater than the proportion
received by any other Lender in respect of the aggregate amount of principal and
interest due with respect to Obligations owing to such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the LC Exposure of the other Lenders or Revolving Advances of
the other Lenders, and such other adjustments shall be made, as may be required
so that all such payments of principal and interest with respect to the LC
Exposure of the Lenders or Revolving Advances of the Lenders shall be shared by
the Lenders pro rata; provided that nothing in this Section 8.04 shall impair
the right of any Lender to exercise any right of set-off or counterclaim it may
have and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its LC Exposure or other Obligations
owing to such Lender. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of any participation in
any Revolving Advances or a participation in any LC Exposure, whether or not
acquired pursuant to the foregoing arrangements, may exercise rights of set-off
or counterclaim and other rights with respect to such participation as fully as
if such holder of a participation were a direct creditor of the Borrower in the
amount of such participation. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 8.04 would apply, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 8.04 to
share in the benefits of any recovery on such secured claim. The Borrower hereby
authorizes BNPP and each other Lender, in accordance with the provisions of this
Section 8.04, to so set-off and apply any and all such deposits held and other
indebtedness owing by BNPP or such other Lender to or for the credit or the
account of the Borrower and hereby authorizes BNPP and each such other Lender to
permit such set-off and application by BNPP or such other Lender; provided that
any such set-off rights shall not apply to the accounts or deposits of any of
Borrower’s foreign Subsidiaries.

 

SECTION 8.05.    Amendments and Waivers. Any provision of this Agreement or any
other Loan Document may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Borrower and the Required Lenders
(and, if the rights or duties of the Administrative Agent or any Issuing Lender
are affected thereby, by the Administrative Agent or each affected Issuing
Lender, as the case may be); provided that no such amendment, waiver or
modification shall: (i) extend or increase any Commitment of any Lender or
subject any Lender to any additional obligation without the written consent of
such Lender, (ii) reduce the principal of or rate or amount of interest on any
Revolving Advance or any LC Disbursement or any fees without the written consent
of each Lender directly affected thereby, (iii) postpone any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, (iv) extend the terms of any Letter of Credit or Bankers Acceptance
(other than as set forth below) without the written consent of each Lender
directly affected thereby, (v) amend this Section 8.05 without the written
consent of each Lender, (vi) change Section 2.14(c),

 

53

--------------------------------------------------------------------------------


 

Section 2.14(d) or Section 8.04 or any other provision of this Agreement in a
manner that would alter the pro rata sharing or disbursement of payments
required thereby without the written consent of each Lender, or (vii) change the
percentage of the Commitments or the number of Lenders which shall be required
for the Lenders or any of them to take any action under this Section 8.05 or any
other provision of this Agreement without the written consent of each Lender;
provided further, that the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing, (a) the Expiration Date of any Letter of Credit or
Bankers Acceptance may be extended with the consent of the applicable Issuing
Lender and the Borrower to a date not later than the seventh Business Day prior
to the Maturity Date, and (b) any Letter of Credit or Bankers Acceptance may be
amended in any other manner with the consent of the applicable Issuing Lender
and the Borrower so long as such Letter of Credit or Bankers Acceptance, as so
amended, complies with Section 2.07 of this Agreement.

 

SECTION 8.06.    Successors and Assigns.

 

(a)   Binding Agreement.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Borrower may not assign or otherwise transfer any
of its rights under this Agreement without the consent of each Lender.

 

(b)   Successors and Assigns.  (i)  Each Lender may assign to one or more banks
or other entities all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments
and the Revolving Advances and LC Exposure held by it); provided, however, that
(A) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement, (B) the aggregate amount of
the Commitments, Revolving Advances and LC Exposure of the assigning Lender
being assigned pursuant to each such assignment shall (1) not be less than
$5,000,000 and shall be an integral multiple of $1,000,000 or (2) be the
remaining amount of such Lender’s Commitments, Revolving Advances and LC
Exposure, (C) each such assignment and proposed assignee is subject to the prior
written consent of the Administrative Agent, the Issuing Lenders and, so long as
no Default has occurred and is continuing, the Borrower (which consents shall
not be unreasonably withheld); provided, however, that the consent of the
Administrative Agent and the Borrower shall not be required with respect to any
such assignment by any Lender to (x) an Affiliate of such Lender, (y) an
Approved Fund or (z) another Lender, (D) no such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (E) no such
assignment shall be made to a natural person, (F) no such assignment may be made
to a competitor of the Borrower and (G) the assigning Lender shall pay or cause
to be paid to the Administrative Agent a processing and recordation fee of
$3,500 (except in the case of an assignment to an Affiliate of the assigning
Lender). For each assignment, the parties to such assignment shall execute and
deliver to the Administrative Agent for its acceptance and recording an
Assignment and Assumption Agreement, together with such forms, certificates or
other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment and Assumption
Agreement may be required to deliver pursuant to Section 2.16.  Upon such
execution, delivery, acceptance and recording by the Administrative Agent, from
and after the effective date specified in such Assignment and Assumption
Agreement, the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption Agreement, the assignor Lender
thereunder shall be released from

 

54

--------------------------------------------------------------------------------


 

its obligations under the Loan Documents. From and after the effective date of
any such assignment (1) the assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such assignment, have (in addition to any such rights and
obligations theretofore held by it) the rights and obligations of a Lender
hereunder, shall have Commitments equal to the Commitments assigned to it (in
addition to any Commitments theretofore held by it), and shall have LC Exposure
and Revolving Advances equal to the LC Exposure and Revolving Advances assigned
to it (in addition to any LC Exposure and Revolving Advances theretofore held by
it) and (2) the assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such assignment,
relinquish its rights (other than any rights which survive the termination of
this Agreement under Section 8.03) and be released from its obligations under
this Agreement (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).  From time to time, at the
request of any Lender, the Administrative Agent shall notify the Lenders of the
current Commitments of all Lenders.

 

(c)   Sub-Participations.  Subject to Section 8.06(d), a Lender may at any time
grant sub-participations to one or more banks or other entities in or to all or
any part of its rights and obligations under this Agreement, and to the extent
of any such sub-participation (unless otherwise stated therein and except as
provided below) the purchaser of such sub-participation shall, to the fullest
extent permitted by law, have the same rights and benefits hereunder as it would
have if it were such Lender hereunder; provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such
sub-participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver of this Agreement described in clause (i),
(ii), (iii) or (iv) of Section 8.05 without the consent of the participant. Each
Lender agrees to notify the Borrower and the Administrative Agent of the amount
of each such sub-participation and the identity of each such sub-participant.

 

(d)   Lender Treated as Owner.  The Administrative Agent, the Issuing Lenders
and the Borrower may, for all purposes of this Agreement, treat any Lender as
the owner and holder of LC Exposure and Revolving Advances until written notice
of assignment shall have been received by them.

 

(e)   No Right to Greater Payment.  No assignee, participant or other transferee
of any Lender’s rights shall be entitled to receive any greater payment under
Section 2.17 than such Lender would have been entitled to receive with respect
to the rights transferred, unless such transfer is made (i) with the Borrower’s
prior written consent (which consent shall not be unreasonably withheld) or by
reason of the provisions of this Agreement requiring such Lender to designate a
different Lending Office under certain circumstances, or (ii) at a time when the
circumstances giving rise to such greater payment did not exist.

 

55

--------------------------------------------------------------------------------


 

(f)    Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(g)   Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 8.07.    Collateral.

 

Each of the Lenders represents to the Administrative Agent and each of the other
Lenders that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.

 

SECTION 8.08.    Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 8.09.    Counterparts; Effectiveness.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 8.10.    Confidentiality.

 

In accordance with normal procedures regarding proprietary information supplied
by customers, each of the Lenders agrees to keep confidential information
relating to the Borrower or any Subsidiary received pursuant to or in connection
with this Agreement and the transactions contemplated hereby (the
“Information”), provided that nothing herein shall be construed to prevent the
Administrative Agent, any Issuing Lender or any Lender from disclosing such
Information (i) upon the order of any court or administrative agency, (ii) upon
the request or demand of any regulatory agency or authority having jurisdiction
over the Administrative Agent, such Issuing Lender or such Lender or any of
their respective Affiliates, (iii) which has been publicly disclosed (other than
as a result of a breach of this Section), (iv) which has been lawfully obtained
on a nonconfidential basis by the Administrative Agent, any Issuing Lender or
any of the Lenders from a Person other than the Borrower, any Subsidiary, the
Administrative Agent, any Issuing Lender or any other Lender, (v) to any
participant in or assignee of, or prospective participant in or assignee of, all
or any part of the rights and obligations of the Administrative

 

56

--------------------------------------------------------------------------------


 

Agent, such Issuing Lender or such Lender under this Agreement or to any actual
or prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrower, any Subsidiary, and the
Obligations (provided that such participant, assignee or counterparty, or
prospective participant, assignee or counterparty agrees to comply with the
confidentiality requirements set forth in this Section 8.10), (vi) to the
Administrative Agent’s, such Issuing Lender’s or such Lender’s independent
auditors or outside legal counsel, (vii) to its Affiliates (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (viii) to any other party to this Agreement or (ix) to the extent
required in connection with any litigation relating to this Agreement to which
the Administrative Agent, such Issuing Lender or such Lender is a party (and the
Administrative Agent, such Issuing Lender or such Lender shall use its
commercially reasonable efforts to give prior notice of any such disclosure
under this clause (ix) to the extent permitted by applicable law).

 

Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including Federal and state securities laws.

 

SECTION 8.11.    Captions.

 

All Section headings are inserted for convenience of reference only and shall
not be used in any way to modify, limit, construe or otherwise affect this
Agreement.

 

SECTION 8.12.    Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 8.13.    Integration.

 

All exhibits to a Loan Document shall be deemed to be a part thereof.  The Loan
Documents embody the entire agreement and understanding among the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders with respect to the
subject matter thereof and supersede all prior agreements and understandings
among the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter thereof.

 

SECTION 8.14.    CONSENT TO JURISDICTION; WAIVER OF VENUE.

 

(a)           THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE

 

57

--------------------------------------------------------------------------------


 

COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(b)           THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (a) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

SECTION 8.15.    Service of Process.

 

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 8.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

SECTION 8.16.    No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Sole Book Manager and the Joint Lead Arrangers, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such

 

58

--------------------------------------------------------------------------------


 

transaction, the Administrative Agent, the Sole Book Manager and each Joint Lead
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, the Sole Book Manager nor any Joint Lead Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, the Sole Book Manager or any Joint Lead
Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, the Sole Book
Manager nor any Joint Lead Arranger has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Sole Book Manager and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Sole Book Manager nor any Joint Lead
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent,
the Sole Book Manager and the Joint Lead Arrangers have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Sole Book Manager and the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.

 

SECTION 8.17.    WAIVER OF TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 8.18.    Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the

 

59

--------------------------------------------------------------------------------


 

excess interest shall be applied to the principal of the Revolving Advances or,
if it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

SECTION 8.19.    Judgment Currency.

 

(a)   If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency under this
Agreement or any other Loan Document, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used will be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase Dollars with such other currency in the City of San
Francisco at 10:00 a.m. (San Francisco time) on the Business Day preceding that
on which final judgment is given.

 

(b)   The Borrower’s obligations hereunder shall be required to be satisfied in
Dollars.  The obligation of the Borrower in respect of any sum due from it to
any Credit Party hereunder will, notwithstanding any judgment in a currency
other than Dollars, be discharged only to the extent the recipient thereof may
in accordance with normal banking procedures purchase Dollars (after subtracting
all expenses incurred in converting such currency to Dollars) with such other
currency on the Business Day immediately following such receipt; if the Dollars
so purchased are less than the sum originally due to the recipient in Dollars,
the Borrower agrees, as a separate obligation and notwithstanding any judgment,
to indemnify the recipient against such loss, and, if the Dollars so purchased
exceed the sum originally due to the recipient in Dollars, the recipient agrees
to remit to the Borrower such excess (after subtracting all expenses incurred in
converting such currency to Dollars).

 

(c)   The agreements in this Section 8.19 shall survive payment of any such
judgment.

 

SECTION 8.20.    USA PATRIOT Act.  Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower and each Related Entity, which
information includes the name and address of the Borrower and each Related
Entity and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each Related Entity in
accordance with the Patriot Act.  The Borrower will, and will cause each of its
Subsidiaries to, provide, to the extent commercially reasonable or required by
requirements of law, such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

[signature pages follow]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

FLUOR CORPORATION,

 

as the Borrower

 

 

 

 

 

By:

/s/ Joanna M. Oliva

 

 

J.M. Oliva

 

 

Vice President and Treasurer

 

 

 

 

 

 

 

Address:

 

 

 

6700 Las Colinas Boulevard

 

Irving, Texas 75039

 

Attention: Vice President and Treasurer

 

Telecopier:  (469) 398-7285

 

Electronic Mail:  Joanna.Oliva@fluor.com

 

Website Address:  www.fluor.com

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Administrative Agent, an Issuing Lender, and as a Lender

 

 

 

 

 

By:

/s/ Pierre-Nicholas Rogers

 

 

Name: Pierre-Nicholas Rogers

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Jamie Dillon

 

 

Name: Jamie Dillon

 

 

Title:Managing Director

 

 

 

 

 

 

 

Lending Office:

 

 

 

BNP Paribas

 

919 Third Avenue

 

3rd Floor

 

New York, New York 10022

 

 

 

Addresses for Notices to BNPP as Administrative Agent:

 

 

 

BNP Paribas

 

One Front Street, 23rd Floor

 

San Francisco, California 94111

 

 

 

Attention: Nicholas Rogers

 

Telecopier: (415) 291-0563

 

Electronic Mail:
nicholas.rogers@americas.bnpparibas.com

 

 

 

Attention: Jamie Dillon

 

Telecopier: (415) 291-0563

 

Electronic Mail:
jamie.dillon@americas.bnpparibas.com

 

 

 

Attention: Joseph Mack

 

Telecopier: (415) 291-0563

 

Electronic Mail:
joseph.mack@americas.bnpparibas.com

 

 

 

With copies to:

 

 

 

BNP Paribas

 

787 Seventh Avenue

 

New York, New York 10019

 

Attention: Terri Knuth

 

Telecopier: (212) 841-2275

 

--------------------------------------------------------------------------------


 

 

Electronic Mail:

 

terri.knuth@americas.bnpparibas.com

 

 

 

BNP Paribas

 

919 Third Avenue

 

New York, New York 10022

 

 

 

Attention:  Bindu Menon

 

Telecopier: (212) 471-2682

 

Electronic Mail:

 

bindu.menon@americas.bnpparibas.com

 

 

 

Attention:  Thomas Kunz

 

Telecopier: (212) 471-6695

 

Electronic Mail:

 

thomas.kunz@americas.bnpparibas.com

 

 

 

 

 

Addresses for Notices to BNPP as an Issuing Lender and for Other Notices
relating to Letters of Credit and Bankers Acceptances:

 

 

 

BNP Paribas

 

One Front Street, 23rd Floor

 

San Francisco, California 94111

 

 

 

Attention: Nicholas Rogers

 

Telecopier: (415) 291-0563

 

Electronic Mail:
nicholas.rogers@americas.bnpparibas.com

 

 

 

Attention: Jamie Dillon

 

Telecopier: (415) 291-0563

 

Electronic Mail:
jamie.dillon@americas.bnpparibas.com

 

 

 

Attention: Joseph Mack

 

Telecopier: (415) 291-0563

 

Electronic Mail:
joseph.mack@americas.bnpparibas.com

 

 

 

Attention: Deborah Scholl

 

Telecopier: (415) 291-0563

 

Electronic Mail:
deborah.scholl@americas.bnpparibas.com

 

 

 

With copies to:

 

--------------------------------------------------------------------------------


 

 

 

BNP Paribas

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

 

 

 

Attention: Johnnie Etheridge

 

 

Telecopier: (212) 471-6996

 

 

Electronic Mail:

 

 

johnnie.etheridge@americas.bnpparibas.com

 

 

 

 

 

Attention: Maritza Leung

 

 

Telecopier: (212) 471-6996

 

 

Electronic Mail:

 

 

maritza.leung@americas.bnpparibas.com

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Co-Documentation Agent, an Issuing Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert W. Troutman

 

Name:

Robert W. Troutman

 

Title:

Managing Director

 

 

 

 

Lending Office:  Bank of America, N.A.

 

 

 

 

 

Address for Notices:

 

 

 

Bank of America, N.A.

 

2001 Clayton Road

 

Concord, California 94520-2405

 

Attention: Cristina F. Obcena

 

Telecopier: (888) 969-9246

 

Electronic Mail:
tina.obcena@bankofamerica.com

 

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC.,

 

as Syndication Agent, an Issuing Lender and as a Lender

 

 

 

 

 

By:

/s/ Stephanie Bontemps

 

Name:  Stephanie Bontemps

 

Title:  Managing Director and Vice President

 

 

 

Lending Office:

 

 

 

399 Park Avenue, 16th Floor

 

New York, NY 10043

 

 

 

Address for Notices:

 

 

 

Two Penns Way, Suite 110

 

New Castle, DE  19720

 

Attention:  Askia Abdul-Quadir

 

Telecopier: (212) 894-6084

 

Electronic Mail:
askia.ml.abdulquadir@citigroup.com

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Co-Documentation Agent, an Issuing
Lender and as a Lender

 

 

 

 

 

By:

/s/ Tsuneto Kodama

 

Name:  Tsuneto Kodama

 

Title:  General Manager

 

 

 

Lending Office:  Seattle Branch

 

 

 

Address for Notices:

 

 

 

900 Fourth Avenue, Suite 4000

 

Seattle, WA  98164-1068

 

Attention: Kosuke Takahashi

 

Telecopier: (206) 382-6067

 

Electronic Mail:  ktakahashi@us.mufg.jp

 

67

--------------------------------------------------------------------------------


 

 

UBS Loan Finance LLC,

 

as a Lender

 

 

 

By:

/s/ Richard L. Tavrow

 

Name:  Richard L. Tavrow

 

Title:  Director, Banking Products Services, US

 

 

 

By:

/s/ Irja R. Otsa

 

Name:  Irja R. Otsa

 

Title:  Associate Director, Banking Products Services, US

 

 

 

Lending Office:

UBS Loan Finance LLC

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

 

Address for Notices:

 

 

 

UBS LOAN FINANCE LLC

 

677 Washington Boulevard

 

Stamford, CT 06901

 

Attention:  Mr. Safraz Hassan

 

Telecopier:  (203) 719-3888

 

Electronic Mail:  safraz.hassan@ubs.com

 

68

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Paul Stimpfl

 

Name:

Paul Stimpfl

 

Title:

Senior Vice President

 

 

 

Lending Office:

 

 

 

Address for Notices:

 

 

 

Wells Fargo Bank, N.A.

 

333 S. Grand Avenue, 12th Floor

 

Los Angeles, CA  90071

 

Attention: Paul Stimpfl

 

Telecopier: (213) 253-7305

 

Electronic Mail: stimpfpk@wellsfargo.com

 

69

--------------------------------------------------------------------------------


 

 

Calyon New York Branch,

 

as a Lender

 

 

 

 

By:

/s/ David P. Cagle

 

Name:

David P. Cagle

 

Title:

Managing Director

 

 

 

 

By:

/s/ Brian B. Myers

 

Name:

Brian B. Myers

 

Title:

Managing Director

 

 

 

 

Lending Office: Calyon New York Branch

 

 

 

Address for Notices:

 

 

 

1301 Avenue of the Americas

 

New York, New York 10019

 

Attention: George Lewis

 

Telecopier: (917) 849-5439

 

Electronic Mail:  George.Lewis@us.calyon.com

 

70

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

By:

/s/ Gil R. Kirkpatrick

 

Name:

Gil R. Kirkpatrick

 

Title:

Director

 

 

 

 

Lending Office:

 

 

 

Address for Notices:

 

 

 

1325 Avenue of the Americas

 

New York, NY 10019

 

Attention: Loan Administration

 

Telecopier: (646) 424-8253

 

Electronic Mail:

 

71

--------------------------------------------------------------------------------


 

 

US BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Jacob Payne

 

Name:

Jacob Payne

 

Title:

Vice President

 

 

 

 

Lending Office:

 

 

 

Address for Notices:

 

 

 

918 17th Street, 5th Floor

 

Denver, CO 80202

 

Attention: Jacob Payne

 

Telecopier: (303) 585-4279

 

Electronic Mail:  Jacob.Payne@usbank.com

 

72

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

By:

/s/ Nicholas Bell

 

Name:

Nicholas Bell

 

Title:

Director

 

 

 

 

Lending Office:

 

 

 

Address for Notices:

 

 

 

200 Park Avenue

 

New York, NY 10166

 

Attention: Nicholas Bell

 

Telecopier: (212) 412-7600

 

Electronic Mail: Nicholas.Bell@barcap.com

 

73

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

By:

/s/ Michael Kingsley

 

Name:

Michael Kingsley

 

Title:

Vice President

 

 

 

 

Lending Office:

 

 

 

Address for Notices:

 

 

 

50 S. LaSalle Street, L-8

 

Chicago, IL 60603

 

Attention: Cliff Hoppe

 

Telecopier: (312) 444-4906

 

Electronic Mail: CH86@NTRS.com

 

74

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

By:

/s/ Daniel S. Komitor

 

Name:

Daniel S. Komitor

 

Title:

Director

 

 

 

 

Lending Office:

 

 

 

Address for Notices:

 

 

 

303 Peachtree Street, MC 1941

 

10th Floor

 

Atlanta, GA 30308

 

Attention: Lawanda Griffeth

 

Telecopier: (404) 588-4401

 

ElectronicMail: Lawanda.Griffeth@suntrust.com

 

75

--------------------------------------------------------------------------------


 

 

Westpac Banking Corporation,

 

as a Lender

 

 

 

 

By:

/s/ Isaac Rankin

 

Name:

Isaac Rankin

 

Title:

Head of Relationship Management,

 

Americas

 

 

 

Lending Office:

 

 

 

Address for Notices:

 

 

 

575 Fifth Ave., 39th Floor

 

New York, NY 10017

 

Attention:  Isaac Rankin

 

Telecopier: (212) 551-2779

 

Electronic Mail: irankin@westpac.com.au

 

76

--------------------------------------------------------------------------------


 

 

Standard Chartered Bank,

 

as a Lender

 

 

 

 

By:

/s/ Robert Reddington

 

Name: Robert Reddington

 

Title: Associate Credit Documentation

 

Manager

 

 

 

Lending Office: Standard Chartered Bank —

 

NY Branch

 

 

 

Address for Notices:

 

 

 

One Madison Avenue

 

New York, NY 10010-3603

 

Attention: Vicky Faltine

 

Telecopier: (212) 667-0568

 

Electronic Mail:

 

victoria.faltine@us.standardchartered.com

 

 

 

 

 

Standard Chartered Bank,

 

as a Lender

 

 

 

By:

/s/ Richard L. Van de Berghe, Jr.

 

Name: Richard L. Van de Berghe, Jr.

 

Title: Director

 

 

 

Lending Office: Standard Chartered Bank —

 

NY Branch

 

 

 

 

Address for Notices:

 

 

 

One Madison Avenue

 

New York, NY 10010-3603

 

Attention: Vicky Faltine

 

Telecopier: (212) 667-0568

 

Electronic Mail:

 

victoria.faltine@us.standardchartered.com

 

77

--------------------------------------------------------------------------------


 

 

Riyad Bank, Houston Agency,

 

as a Lender

 

 

 

 

By:

/s/ William B. Shepard

 

Name:

William B. Shepard

 

Title:

General Manager

 

 

 

 

By:

/s/ Paul N. Travis

 

Name:

Paul N. Travis

 

Title:

Vice President & Head of

 

 

Corporate Finance

 

 

 

 

Lending Office:

 

 

 

Address for Notices:

 

 

 

700 Louisiana Street, Suite 4770

 

Houston, TX 77002

 

Attention: Harlene Sridharan

 

Telecopier: (713) 331-2043

 

Electronic Mail:

 

harlene.sridharan@riyadbank-americas.com

 

78

--------------------------------------------------------------------------------


 

 

Lloyds TSB Bank, plc,

 

as a Lender

 

 

 

 

By:

/s/ Mario Del Duca

 

Name:

Mario Del Duca

 

Title:

Assistant Vide President

 

 

Global Corporate Banking

 

 

 

 

By:

/s/ Deborah Carlson

 

Name:

Deborah Carlson

 

Title:

VP & Manager —

 

Business Development C.B.

 

 

 

 

 

Lending Office: Lloyds TSB Bank, plc

 

 

 

Address for Notices:

 

 

 

1251 Avenue of the Americas,

 

39th Floor

 

New York, NY 10020 USA

 

Attention: Patricia Kilian

 

Telecopier: (212) 930-5098

 

Electronic Mail: N/A

 

79

--------------------------------------------------------------------------------


 

 

Banco Bilbao Vizcaya Argentaria, S.A.,

 

as a Lender

 

 

 

 

By:

/s/ Jay Levit

 

Name:

Jay Levit

 

Title:

Vice President

 

 

Global Corporate Banking

 

 

 

 

By:

/s/ Anne-Maureen Sarfati

 

Name:

Anne-Maureen Sarfati

 

Title:

Vice President

 

 

Global Corporate Banking

 

 

 

 

 

 

 

Lending Office: New York Branch

 

 

 

 

Address for Notices:

 

 

 

1345 Avenue of the Americas, 45th Floor

 

New York, NY 10014

 

Attention: Lending Administration

 

Telecopier: (212) 728-1500

 

Electronic Mail:

 

lending.administration@bbvany.com

 

80

--------------------------------------------------------------------------------


 

 

CIBC, Inc.,

 

as a Lender

 

 

 

By:

/s/ Dominic J. Sorresso

 

Name:

Dominic J. Sorresso

 

Title:

Executive Director

 

 

 

CIBC World Markets Corp.

 

Authorized Signatory

 

 

 

Address for Information notices:

 

300 Madison Avenue

 

New York, NY 10017

 

Attention: Charmaine McPherson

 

Telecopier number: (212) 856-3761

 

 

 

Address for Administrative notices:

 

595 Bay Street

 

Toronto, Ontario – Canada

 

Attention: Humayun Butt

 

Telecopier number: (416) 542-4558

 

81

--------------------------------------------------------------------------------


 

 

The Bank of New York,

 

as a Lender

 

 

 

By:

/s/ Lisa Y. Brown

 

Name:

Lisa Y. Brown

 

Title:

Managing Director

 

 

 

Lending Office:

U.S. Client Management

 

 

Western Division

 

 

 

Address for Notices:

 

 

 

One Wall Street, 22nd Floor

 

New York, NY 10005

 

Attention: Dawn Hertling

 

Telecopier: (212) 635-6399

 

Electronic Mail: dhertling@bankofny.com

 

82

--------------------------------------------------------------------------------


 

 

SANPAOLO IMI S.p.A.,

 

as a Lender

 

 

 

By:

/s/ Renato Carducci

 

Name:

Renato Carducci

 

Title:

General Manager

 

 

 

 

By:

/s/ Glen Binder

 

Name:

Glen Binder

 

Title:

Vice President

 

 

 

Lending Office:

 

 

 

Address for Notices:

 

 

 

245 Park Avenue, 35th Floor

 

New York, NY 10167

 

Attention: Glen Binder

 

Telecopier: (212) 692-3178

 

83

--------------------------------------------------------------------------------


 

 

BANCA DI ROMA – NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Guido Filippi

 

Name:

Guido Filippi

 

Title:

Assistant Treasurer

 

 

 

 

By:

/s/ Luca Balestra

 

Name:

Luca Balestra

 

Title:

Executive Vice President

 

 

 

 

 

 

 

Lending Office:

 

 

 

BANCA DI ROMA – NEW YORK BRANCH

 

 

 

Address for Notices:

 

 

 

BANCA DI ROMA

 

34 East 51st Street

 

New York, NY 10022

 

Attention: Luca Balestra

 

Telecopier: (212) 407-1740

 

Electronic Mail: luca.balestra@us.bdroma.com

 

84

--------------------------------------------------------------------------------


 

 

Allied Irish Banks P.L.C.,

 

as a Lender

 

 

 

By:

/s/ Ian Campion

 

Name:

Ian Campion

 

Title:

Relationship Manager

 

 

 

 

Lending Office:

 

International Corporate Banking

 

 

 

Address for Notices:

 

 

 

AIB BankCentre

 

Ballsbridge

 

Dublin 4

 

Ireland

 

Attention: Ian Campion

 

Telecopier: (353) 6682508

 

Electronic Mail: ian.j.campion@aib.ie

 

85

--------------------------------------------------------------------------------


 

LENDER ADDENDUM

 

The undersigned Lender (i) agrees to all of the provisions of the Amended and
Restated Credit Agreement, dated as of September 7, 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd, as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

 

 

Fortis Bank S.A./N.V., Cayman Island Branch

 

 

 

 

 

By:

/s/ Catherine Gilbert

 

Name: Catherine Gilbert

 

Title: Vice President

 

 

 

 

By:

/s/ Gary O’Brien

 

Name: Gary O’Brien

 

Title: Asst. Mgr. Trade Services

 

 

 

Lending Office: Fortis Bank S.A./N.V., Cayman Island Branch

 

 

 

Address for Notices:

 

 

 

Two Embarcadero Center, Suite 1330

 

San Francisco, CA 94111

 

Attention: Justin March

 

Telecopier: (415) 283-3013

 

Electronic Mail: Justin.march@us.fortis.com

 

86

--------------------------------------------------------------------------------


 

LENDER ADDENDUM

 

The undersigned Lender (i) agrees to all of the provisions of the Amended and
Restated Credit Agreement, dated as of September 7, 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd, as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

 

 

CREDIT SUISSE, Cayman Island Branch

 

 

 

 

 

By:

/s/ Sarah Wu

 

Name: Sarah Wu

 

Title: Director

 

 

 

By:

/s/ Laurence Lapeyre

 

Name: Laurence Lapeyre

 

Title: Associate

 

 

 

Lending Office: Credit Suisse, Cayman Island Branch

 

Eleven Madison Avenue

 

New York, NY 10010-3629

 

 

 

Address for Notices:

 

 

 

Credit Suisse, Cayman Islands Branch

 

One Madison Avenue

 

New York, NY 10010-3629

 

Attention: Ed Markowski

 

Telecopier: (212) 538-6851

 

Electronic Mail: Edward.markowski@credit-suisse.com

 

87

--------------------------------------------------------------------------------


 

LENDER ADDENDUM

 

The undersigned Lender (i) agrees to all of the provisions of the Amended and
Restated Credit Agreement, dated as of September 7, 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd, as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

 

 

The Bank of Nova Scotia

 

 

 

 

 

 

 

By:

/s/ Chris Osborn

 

Name: Chris Osborn

 

Title: Managing Director

 

 

 

Lending Office:

 

 

 

Address for Notices:

 

 

 

580 California St., Suite 2100

 

San Francisco, CA 94104

 

Attention: Maarten Van Otterloo

 

Telecopier: (415) 986-1100

 

Electronic Mail: maarty_van_otterloo@scotiacapital.com

 

88

--------------------------------------------------------------------------------


 

LENDER ADDENDUM

 

The undersigned Lender (i) agrees to all of the provisions of the Amended and
Restated Credit Agreement, dated as of September 7, 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd, as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

 

 

HSBC Bank USA, National Association

 

 

 

 

 

By:

/s/ Eduardo Abello

 

Name: Eduardo Abello, Officer #14811

 

Title: Vice President

 

 

 

Lending Office: HSBC Bank USA, National Association

 

 

 

Address for Notices:

 

 

 

One HSBC Center, 26th Floor

 

Buffalo, New York 14203

 

Attention: Donna Riley

 

Telecopier: (716) 841-0269

 

Electronic Mail: donna.l.riley@us.hsbc.com

 

89

--------------------------------------------------------------------------------


 

LENDER ADDENDUM

 

The undersigned Lender (i) agrees to all of the provisions of the Amended and
Restated Credit Agreement, dated as of September 7, 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd, as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

 

 

ARAB BANKING CORPORATION (B.S.C.)

 

 

 

 

 

By:

/s/ Robert J. Ivosevich

 

Name: Robert J. Ivosevich

 

Title: General Manager

 

 

 

By:

/s/ Rami El-Rifai

 

Name: Rami El-Rifai

 

Title: Vice President

 

 

 

Lending Office: New York

 

 

 

Address for Notices:

 

 

 

277 Park Avenue, 32nd Floor

 

New York, NY 10172-3299

 

Attention: Rami El-Rifai

 

Telecopier: (212) 583-0921

 

Electronic Mail: rami.el-rifai@arabbanking.com

 

90

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

132,000,000.00

 

8.800000000

%

BNP Paribas

 

$

132,000,000.00

 

8.800000000

%

Citicorp USA, Inc.

 

$

132,000,000.00

 

8.800000000

%

The Bank of Tokyo Mitsubishi UFJ, Ltd

 

$

132,000,000.00

 

8.800000000

%

UBS Loan Finance LLC

 

$

74,250,000.00

 

4.950000000

%

Wells Fargo Bank, N.A.

 

$

74,250,000.00

 

4.950000000

%

Calyon New York Branch

 

$

74,250,000.00

 

4.950000000

%

ING Capital LLC

 

$

74,250,000.00

 

4.950000000

%

Fortis Bank S.A./N.V., Cayman Islands Branch

 

$

50,000,000.00

 

3.333333333

%

Credit Suisse, Cayman Islands Branch

 

$

50,000,000.00

 

3.333333333

%

U.S. Bank National Association

 

$

45,000,000.00

 

3.000000000

%

The Bank of Nova Scotia

 

$

45,000,000.00

 

3.000000000

%

Barclays Bank plc

 

$

45,000,000.00

 

3.000000000

%

The Northern Trust Company

 

$

35,000,000.00

 

2.333333333

%

SunTrust Bank

 

$

35,000,000.00

 

2.333333333

%

Westpac Banking Corporation

 

$

35,000,000.00

 

2.333333333

%

Standard Chartered Bank

 

$

35,000,000.00

 

2.333333333

%

Riyad Bank, Houston Agency

 

$

35,000,000.00

 

2.333333333

%

Lloyds TSB Bank plc

 

$

35,000,000.00

 

2.333333333

%

Banco Bilbao Vizcaya Argentaria, S.A.

 

$

35,000,000.00

 

2.333333333

%

HSBC Bank USA, National Association

 

$

35,000,000.00

 

2.333333333

%

Arab Banking Corporation (B.S.C.)

 

$

35,000,000.00

 

2.333333333

%

CIBC Inc.

 

$

35,000,000.00

 

2.333333333

%

The Bank of New York

 

$

25,000,000.00

 

1.666666667

%

SanPaolo IMI, S.p.A.

 

$

25,000,000.00

 

1.666666667

%

Banca di Roma – New York Branch

 

$

25,000,000.00

 

1.666666667

%

Allied Irish Banks plc

 

$

15,000,000.00

 

1.000000000

%

 

 

 

 

 

 

Totals

 

$

1,500,000,000.00

 

100.000000000

%

 

91

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

EXISTING LETTERS OF CREDIT

 

See attached

 

--------------------------------------------------------------------------------


 

Schedule 5.08

 

EXISTING LIENS

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPINION OF

COUNSEL FOR THE BORROWER

 

September 7, 2006

 

To the Lenders, the Syndication Agent,

the Co-Documentation Agents,

the Administrative Agent and the Issuing Lenders

Referred to Below

 

I have acted as counsel for Fluor Corporation, a publicly traded Delaware
corporation (the “Borrower”), in connection with the Amended and Restated Credit
Agreement (the “Credit Agreement”) dated as of September 7, 2006 among the
Borrower, the lenders party thereto from time to time, BNP Paribas, as
Administrative Agent and an Issuing Lender, Citicorp USA, Inc., as Syndication
Agent and an Issuing Lender, and Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Co-Documentation Agents and Issuing Lenders.
Terms defined in the Credit Agreement are used herein as therein defined. This
opinion is delivered pursuant to Section 3.01(b) of the Credit Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.  In such examination, except as applied to the Borrower with respect to
the Credit Agreement, I have assumed the genuineness of all signatures, the
legal capacity of natural persons, the authenticity of all documents submitted
to me as originals, the conformity to original documents of all documents
submitted to me as certified, conformed or photostatic copies and the
authenticity of such latter documents.  As used herein, “to my knowledge” and
“of which I am aware” means the conscious awareness of facts or other
information by me without independent investigation.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.             The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

 

2.             The execution, delivery and performance by the Borrower of the
Credit Agreement are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official, and do not
contravene or constitute a default under any provision of applicable law or
regulation, or of the restated certificate of incorporation or by-laws of the
Borrower, or, to my knowledge after due inquiry, of any material agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower, or result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.

 

A-1

--------------------------------------------------------------------------------


 

3.             The Credit Agreement has been duly executed and delivered on
behalf of the Borrower and, assuming the due execution and delivery by the other
parties thereto, constitutes the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with its terms, except
that enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws, or by equitable principles relating to or limiting
the rights of creditors generally.

 

4.             There is no action, suit or proceeding pending against, or to my
knowledge threatened against or affecting, the Borrower or any of its
Subsidiaries before any court or arbitrator, or any governmental body, agency or
official, which could reasonably be expected to have a material adverse effect
on the business, consolidated financial position or consolidated results of
operations of the Borrower and its Consolidated Subsidiaries, taken as in whole,
and the Borrower’s ability to perform its obligations under the Loan Documents
at any time up to and including the Maturity Date, or which in any manner draws
into question the legality, validity or enforceability of the Credit Agreement.

 

5.             Each of the Borrower’s Material Subsidiaries is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

 

6.             The Borrower is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

My opinion in paragraph 3 above as to the enforceability of the Credit Agreement
is subject to:

 

(a)           public policy considerations, statutes or court decisions that may
limit the rights of a party to obtain indemnification against its own
negligence, willful misconduct or unlawful conduct; and

 

(b)           the unenforceability under some circumstances of broadly and
vaguely stated waivers or waivers of rights granted by law where the waivers are
against public policy or prohibited by law.

 

I express no opinion with respect to your ability to collect attorneys’ fees and
costs in an action involving the Credit Agreement if you are not the prevailing
party in that action.  I express no opinion as to any provision in the Credit
Agreement requiring written amendments and waivers insofar as it suggests that
oral or other modifications, amendments or waivers could not be effectively
agreed upon by the parties or that the doctrine of promissory estoppel might not
apply.  Finally, I express no opinion as to the effect of non-compliance by you
with any state or federal laws or regulation applicable to the transactions
contemplated by the Credit Agreement because of the nature of your business.

 

The opinions expressed above are limited to the matters governed by the laws of
the United States of America, the State of California and the General
Corporation Law of the State of Delaware, in each case as they exist as of the
date hereof, and I express no opinion as to the laws of any other jurisdiction.
For the purposes of paragraph 3 hereof, I have assumed that the laws of

 

A-2

--------------------------------------------------------------------------------


 

the State of New York, which is the governing law of the Credit Agreement, are
the same as the laws of the State of California.

 

This opinion may not be relied upon by any other party nor may copies be
delivered or furnished to any other party nor may all or portions of this
opinion be quoted, circulated or referred to in any other document without the
Borrower’s written consent, except that this opinion may be (i) disclosed to
(x) regulatory agencies or authorities having jurisdiction over you that request
or require such disclosure, and (y) any participant in or assignee of, or
prospective participant in or assignee of, all or any part of your rights or
obligations under the Credit Agreement, and (ii) relied upon by assignees and
participants in the Revolving Advances, LC Exposure or Commitments and by any
successor Administrative Agent, in each case as though such assignees or
participants or successor Administrative Agent had been an addressee of this
opinion on the date hereof. I do not undertake to advise you of any changes in
the opinion expressed herein resulting from matters that might come or be
brought to my attention after the Closing Date.

 

 

Very truly yours,

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
identified below (including, without limitation, the Letters of Credit and
Bankers Acceptances included in such facility) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.             Assignor[s]:

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

B-1

--------------------------------------------------------------------------------


 

2.             Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.             Borrower:               Fluor Corporation

 

4.             Administrative Agent: BNP Paribas, as the administrative agent
under the Credit Agreement

 

5.             Credit Agreement: Amended and Restated Credit Agreement, dated as
of September 7, 2006, among Fluor Corporation, the Lenders from time to time
party thereto, BNP Paribas, as Administrative Agent, and the other agents party
thereto

 

6.             Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitments
for all Lenders(7)

 

Amount of
Commitments
Assigned

 

Percentage
Assigned of
Commitments(8)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.            Trade Date:                                       ](9)

 

Effective Date:                                , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitments of
all Lenders thereunder.

(9)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-2

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Title:

 

[Consented to and](10) Accepted:

 

BNP PARIBAS, as

Administrative Agent

 

By:

 

 

 

Title:

 

 

[Consented to:](11)

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(11)  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lenders) is required by the terms of the Credit Agreement.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

FLUOR CORPORATION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 8.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 8.06(b) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued

 

B-4

--------------------------------------------------------------------------------


 

to but excluding the Effective Date and to [the][the relevant] Assignee for
amounts which have accrued from and after the Effective Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.  In the event of any inconsistency between this Assignment and
Assumption and the Credit Agreement, the provisions of the Credit Agreement
shall govern.

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSISTANT SECRETARY’S CERTIFICATE

 

The undersigned, the Assistant Secretary of Fluor Corporation, a Delaware
corporation (the “Borrower”), hereby certifies pursuant to
Section 3.01(a)(ii) of the Amended and Restated Credit Agreement (the
“Agreement”; capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms as set forth in the Agreement),
dated as of September 7, 2006, among the Borrower, the Lenders thereunder,
Citicorp USA, Inc., as Syndication Agent, Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Co-Documentation Agents, and BNP Paribas, in its
capacity as Administrative Agent and an Issuing Lender, that I am the duly
appointed Secretary of the Borrower, and further certify as follows:

 

1.             Annexed hereto as Annex A is a true, complete and correct copy of
all resolutions of the Board of Directors of the Borrower, relating to the
Agreement and the transactions contemplated thereby, all of which resolutions
are in full force and effect on the date hereof.

 

2.             Annexed hereto as Annexes B and C, respectively, are true,
complete and correct copies of the certificate of incorporation and the by-laws
of the Borrower, including, without limitation, all amendments thereof to the
date hereof, which certificate of incorporation and by-laws are presently in
effect on and as of the date hereof.

 

3.             The following persons are duly elected or appointed, as the case
may be, and qualified officers of the Borrower holding the offices indicated
opposite their respective names, and the signatures appearing opposite their
respective names and offices are the genuine signatures of such persons:

 

Name

 

Title

 

Signature

 

 

 

 

 

J.M. Oliva

 

Vice President and Treasurer

 

 

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand this       day of
September 2006.

 

 

 

 

Eric P. Helm

 

Assistant Secretary

 

I, J.M. Oliva, hereby certify that I am the duly elected or appointed, as the
case may be, and qualified Vice President and Treasurer of the Borrower, as of
the date hereof.

 

 

 

 

J.M. Oliva

 

Vice President and Treasurer

 

C-2

--------------------------------------------------------------------------------


 

ANNEX A

 

TO

 

ASSISTANT SECRETARY’S CERTIFICATE

 

RESOLUTIONS

 

--------------------------------------------------------------------------------


 

ANNEX B

 

TO

 

ASSISTANT SECRETARY’S CERTIFICATE

 

CERTIFICATE OF INCORPORATION

 

--------------------------------------------------------------------------------


 

ANNEX C

 

TO

 

ASSISTANT SECRETARY’S CERTIFICATE

 

BYLAWS

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF REVOLVING BORROWING

 

 

 

[Date]

 

BNP PARIBAS, as Administrative Agent

for the Lenders party

to the Credit Agreement

referred to below

One Front Street, 23rd Floor

San Francisco, California 94111

Attention: [                          ]

 

FLUOR CORPORATION

 

Ladies and Gentlemen:

 

The undersigned, Fluor Corporation, refers to the Amended and Restated Credit
Agreement, dated as of September 7, 2006 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, certain Lenders party thereto, BNP Paribas, as Administrative Agent
for said Lenders, Citicorp USA, Inc., as Syndication Agent, and Bank of America,
N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Co-Documentation Agents, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Revolving Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Revolving Borrowing (the “Proposed Revolving Borrowing”):

 

(a)           The Business Day of the Proposed Revolving Borrowing is
                   , 20        .

 

(b)           The Revolving Advances comprising the Proposed Revolving Borrowing
are [Base Rate Revolving Advances] [Eurodollar Rate Revolving Advances].

 

(c)           The aggregate amount of the Proposed Revolving Borrowing is
$                  .

 

[(d)          The initial Interest Period for each Eurodollar Rate Revolving
Advance made as part of the Proposed Revolving Borrowing is           
month[s].]

 

(e)           Funds are requested to be disbursed to the Borrower’s following
account:

 

 

Account No.

 

D-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Borrowing:

 

(i)            there is no injunction, writ, preliminary restraining order or
other order of any nature issued by any Governmental Authority in any respect
directly affecting the transactions provided for herein and no action or
proceeding by or before any Governmental Authority shall have been commenced and
be pending or, to the knowledge of the Borrower, threatened, seeking to prevent
or delay the transactions contemplated by the Loan Documents or challenging any
other terms and provisions hereof or thereof or seeking any damages in
connection therewith;

 

(ii)           all representations and warranties of the Borrower contained in
Article IV of the Credit Agreement (other than the representation and warranty
of the Borrower contained in Section 4.04(b) hereof) are true (except that for
purposes hereof, the representations and warranties contained in
Section 4.04(a) shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.01(a));

 

(iii)          no event has occurred and is continuing, or would result from
such Proposed Revolving Borrowing or from the application of the proceeds
therefrom, that constitutes a Default;

 

(iv)          no default or event of default under any engineering, procurement,
construction or maintenance contract of the Borrower or any of its Subsidiaries
shall have occurred and be continuing which could reasonably be expected to
materially and adversely affect the ability of the Borrower to perform its
obligations under the Loan Documents; and

 

(v)           both before and immediately after giving effect to the Proposed
Revolving Borrowing, the outstanding aggregate principal amount of all Revolving
Advances plus the Dollar Equivalent of the total LC Exposure shall not exceed
the Aggregate Commitments.

 

 

 

FLUOR CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

D-2

--------------------------------------------------------------------------------

 


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

[Date]

 

BNP PARIBAS, as Administrative Agent

for the Lenders party

to the Credit Agreement

referred to below

One Front Street, 23rd Floor

San Francisco, California 94111

Attention: Thomas Kunz

 

FLUOR CORPORATION

 

Ladies and Gentlemen:

 

The undersigned, Fluor Corporation, refers to the Amended and Restated Credit
Agreement, dated as of September 7, 2006 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, certain Lenders party thereto, BNP Paribas, as Administrative Agent
for said Lenders, Citicorp USA, Inc., as Syndication Agent, and Bank of America,
N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Co-Documentation Agents, and
hereby gives you notice, irrevocably, pursuant to Section 2.06 of the Credit
Agreement that the undersigned hereby requests a conversion or continuation of
Revolving Advances under the Credit Agreement, and in that connection sets forth
below the information relating to such conversion or continuation:

 

(a)   The Business Day of the conversion/continuation is                    ,
      20   .

 

(b)   The aggregate amount of Revolving Advances being converted/continued is
$              .

 

(c)   Nature of conversion/continuation:

o Conversion of Base Rate Revolving Advances to Eurodollar Rate Revolving
Advances

o Conversion of Eurodollar Rate Revolving Advances to Base Rate Revolving
Advances

o Continuation of Eurodollar Rate Revolving Advances as such

 

(d)   If Revolving Advances are being continued as or converted to Eurodollar
Rate Revolving Advances, the duration of the new Interest Period that commences
on the conversion/continuation date is          month[s].

 

E-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that no event has occurred and is continuing,
or would result from such conversion or continuation, that constitutes a
Default.

 

 

 

FLUOR CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF REVOLVING NOTE

 

                   , 20   

 

FOR VALUE RECEIVED, the undersigned, FLUOR CORPORATION (the “Borrower”), hereby
promises to pay to the order of
                                                   (the “Lender”), on the
Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of Revolving Advances (as defined in such Credit Agreement) due
and payable by the Borrower to the Lender on the Maturity Date under that
certain Amended and Restated Credit Agreement, dated as of September 7, 2006 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, certain Lenders party thereto,
BNP Paribas, as Administrative Agent for said Lenders, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Co-Documentation Agents.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Advance from the date of such Revolving Advance until such principal
amount is paid in full, at such interest rates, and at such times as are
specified in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
Federal or other immediately available funds at the Administrative Agent’s
office specified in the Credit Agreement.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and is subject to
optional and mandatory prepayment in whole or in part and other benefits as
provided therein.  Upon the occurrence and during the continuance of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.  Revolving
Advances made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender and the Administrative Agent in the ordinary
course of business.  In the event of any conflict between the accounts and
records maintained by the Lender and the accounts and records maintained by the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Revolving Advances and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.                    

 

F-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

 

 

FLUOR CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

F-2

--------------------------------------------------------------------------------


 

REVOLVING ADVANCES AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Interest
Type

 

Amount of
Advance
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF LENDER ADDENDUM

 

The undersigned Lender (i) agrees to all of the provisions of the Amended and
Restated Credit Agreement, dated as of September    , 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement.   Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

 

 

 

(Name of Lender)

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Lending Office:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Attention:

 

Telecopier: (      )

 

Electronic Mail:

 

F-3

--------------------------------------------------------------------------------